


Exhibit 10.18

 

[ex10-18image002.gif]

 

HUMAN RESOURCES

 

Benefits for

Your Life and Career

 

 

2003 OFFICER BENEFITS ENROLLMENT GUIDE

 

--------------------------------------------------------------------------------


 

2003 FlexPoint Enrollment Guide

 

--------------------------------------------------------------------------------


 

How to Use This Guide

 

Your 2003 Officer Benefits Enrollment Guide contains information on the
FlexPoint Benefits Program and the FlexExec Officer Benefits Program of
WellPoint Health Networks, Inc. (“WellPoint”) and its affiliates. Use this
FlexPoint Enrollment Guide for:

 

Enrollment Procedures for Newly-Hired Officers

 

Enrollment procedures for new Officers are on page 11 of this Guide.

 

Open Enrollment

 

An overview of the 2003 FlexPoint Benefits Program and enrollment procedures is
on pages 6-10. You must enroll through ASC Online at home.wellpoint.com or on
the Internet at asconline.wellpoint.com. You only need to enroll if you would
like to change your benefit election(s), make corrections and/or elect Flexible
Spending Account(s) for 2003.

 

Read the FlexPoint Enrollment Guide carefully to determine the benefits that
best suit your needs for 2003. Enroll for 2003 benefits from October 28, 2002
through November 8, 2002.

 

Benefit Information

 

Explanations of the 2003 benefits are included for your review.

 

FlexPoint

 

FlexPoint benefits provide you and your family with health care, life insurance
and disability coverage options. You can change most of your benefits once a
year in order to meet your needs for the upcoming year. Read this section
carefully because you will not be able to change your elections during the year
except as a result of a qualified mid-year change or if you meet special
enrollment requirements.

 

FlexExec

 

An overview of the additional benefits provided to WellPoint Officers is
included.

 

Balanced Life Benefits

 

WellPoint offers you a wide spectrum of benefits in addition to our FlexPoint
benefits to assist you in balancing your career and your personal life. You can
take advantage of many of the benefits at any time during the year.

 

Financial Future and Retirement

 

Brief descriptions of the Pension Accumulation Plan, 401(k) Retirement Savings
Plan and Employee Stock Purchase Plan are included.

 

Mid-Year Changes

 

WellPoint Officers experience a number of changes throughout the year that could
affect their benefits, including marriage, birth, and change of employment.
Review this section to learn more about mid-year changes and what to do.

 

COBRA

 

An explanation of COBRA coverage is included for your review.

 

Important Information

 

An explanation of important legislation is included.

 

Important Telephone Numbers and Claims Addresses

 

A listing of phone numbers for providers and addresses for submitting claims is
included.

 

i

--------------------------------------------------------------------------------


 

About This Guide

 

This Guide does not serve as a guarantee of continued employment or benefits.
WellPoint policies on hiring, discharge, layoff, and discipline are in no way
affected by the programs described here. In particular, nothing in this booklet
alters WellPoint’s at-will employment policy which provides that employment with
WellPoint is not for a specified period of time and can be terminated by either
WellPoint or the associate at any time, with or without cause or advance notice.

 

In addition, WellPoint reserves the right to amend or discontinue the WellPoint
plans—or any part of them—with or without notice, at any time at WellPoint’s
sole discretion. If there is a discrepancy between this document and the plan
documents, the provisions of the plan documents will govern.

 

ii

--------------------------------------------------------------------------------


 

Benefits for Your Life and Career

 

Table of Contents

 

Your 2003 Benefits Program

2

 

 

FlexPoint

2

 

 

FlexExec

3

 

 

Comprehensive Executive Non-Qualified Retirement Plan

3

 

 

Additional Plans

3

 

 

FlexPoint Eligibility

4

 

 

How FlexPoint Works

6

 

 

Domestic Partner Coverage

7

 

 

Open Enrollment Procedures for Current WellPoint Officers

9

 

 

Enrollment Procedures for Newly-Hired Officers

11

 

 

FlexPoint Benefits Information

12

 

 

Your Medical Coverage

12

 

 

Your Dental Coverage

22

 

 

Your Vision Coverage

24

 

 

Your Life Insurance Coverage

25

 

 

Your Dependent Life Insurance Coverage

27

 

 

• Spouse/Domestic Partner

27

 

 

• Child

27

 

 

Your Accidental Death and Dismemberment (AD&D) Coverage

28

 

 

Your Flexible Spending Accounts

29

 

 

• Health Care

29

 

 

• Dependent Day Care

30

 

 

FlexExec

32

 

 

Officer Physical Exams

32

 

 

Group Universal Life Insurance

32

 

 

Your Disability Coverage

33

 

 

Comprehensive Non-Qualified Retirement Plan

34

 

 

Balanced Life Benefits

37

 

 

Employee Assistance and Work/Life Program

37

 

 

MedCall

37

 

 

Tuition Assistance

37

 

 

Work On Wellness

38

 

 

Time Off

38

 

 

Financial Future and Retirement Benefits

39

 

 

Pension Accumulation Plan

39

 

 

401(k) Retirement Savings Plan

39

 

 

Employee Stock Purchase Plan

40

 

 

Mid-Year Changes

41

 

 

Continuing Health Care Coverage (“COBRA”)

44

 

 

Important Information

46

 

 

Important Telephone Numbers

48

 

 

Important Addresses for Claims

49

 

1

--------------------------------------------------------------------------------


 

2003 Benefits Program

 

Here’s a quick look at the benefits offered to Officers of WellPoint Health
Networks Inc.

 

FlexPoint

 

 

 

 

 

Plan

 

Options

 

 

 

Medical

 

• PPO, Group or HMOs
• Waive coverage

Dental

 

• Dental Net (available only in California)
• Standard Dental Plan
• Enhanced Dental Plan
• Waive coverage

Vision

 

Vision Service Plan
Waive coverage

Life Insurance

 

$50,000
1 times your benefit salary
2 times your benefit salary
3 times your benefit salary
4 times your benefit salary
Waive coverage

Accidental Death and Dismemberment (AD&D) Insurance

 

• 1 times your benefit salary
(minimum coverage required)
• 2 times your benefit salary
3 times your benefit salary
4 times your benefit salary

Dependent Life Insurance

 

 

Spouse/Domestic Partner:

 

$5,000
1/2 your benefit salary
1 times your benefit salary
Waive coverage

Each Child*:

 

$5,000
$10,000
$25,000
Waive coverage

Flexible Spending Accounts

 

Health care up to $5,000
Dependent daycare up to $5,000

 

*                      Amount payable depends on age of child. See page 27.

 

2

--------------------------------------------------------------------------------


 

FlexExec

 

These benefit plans are provided for all WellPoint Officers automatically—no
enrollment is required.

 

Plan

 

Options

 

 

 

Officer Physical Exams

 

Available to Vice Presidents and above with one year of service

Group Universal Life

 

2 times compensation* for Vice Presidents and General Managers
3 times compensation* for Senior Vice Presidents and above

Short-Term Disability

 

Maximum of 26 weeks salary continuance

Long-Term Disability

 

60% of compensation** for Vice Presidents and General Managers
70% of compensation** for Senior and Executive Vice Presidents

 

*                      Base salary as of September 1, 2002 plus target
management bonus

 

**               Base salary as of September 1, 2002 plus target management
bonus and commissions received from 9/1/2001 through 8/31/2002

 

Comprehensive Executive Non-Qualified Retirement Plan

 

Plan/Feature

 

Options

 

 

 

Supplemental 401(k) Deferral

 

You may defer 1% – 6% of your eligible compensation after contributing the
annual maximum to the 401(k) plan and also before becoming eligible for the
Company match; deferrals receive a Company matching contribution

Salary Deferral

 

You may defer 1% – 60% of your base salary

Management Bonus Deferral

 

You may defer 1% – 100% of your 2003 bonus to be paid in 2004

Car Allowance Deferral
(You may elect to defer your car allowance, receive it as taxable income, or
decline it and receive mileage reimbursement.)

 

$4,800 annually for Vice Presidents and General Managers
$7,200 annually for Senior Vice Presidents
$9,600 annually for Executive Vice Presidents and above

Supplemental Pension Plan

 

WellPoint automatically makes contributions for compensation in excess of
$200,000; 5-year vesting applies

 

Additional Plans

 

Plan

 

Options

 

 

 

WellPoint 401(k) Retirement Savings Program

 

Highly compensated may defer 1% – 8% of your eligible compensation; Company
match applies (see page 39 for details)

Employee Stock Purchase Plan

 

You may contribute between $20 and $817.30 per pay period (see page 40 for
details)

 

3

--------------------------------------------------------------------------------


 

FlexPoint Eligibility

 

All full-time Officers are eligible for FlexPoint benefits on the first of the
month coinciding with or following one calendar month of employment. For
example, if you begin work on July 15, you’ll be eligible to participate in
FlexPoint on September 1. If you begin work on July 1, you’ll be eligible to
participate on August 1.

 

If you are rehired within one year of termination, you are eligible for
FlexPoint benefits on the first of the month following your rehire date.

 

Dependents

 

You may only enroll your eligible dependents in FlexPoint benefits. Enrolling
dependents who are not eligible is a violation of Company policy that is subject
to disciplinary action up to and including termination of employment. Domestic
partner coverage is available for health and life insurance benefits. See pages
7-8.

 

Eligible dependents include:

 

•                       Your spouse/domestic partner

 

•                       Your or your spouse/domestic partner’s unmarried
children through age 18 who are your dependents for income tax purposes.
Legally-adopted children, stepchildren and any child for whom you or your
spouse/domestic partner is a legal guardian are eligible under the same terms as
your own natural children.

 

•                       Your or your spouse/domestic partner’s unmarried
children, age 19 through 24, who are your dependents for income tax purposes and
enrolled for 12 or more credits per semester (or equivalent full-time basis) in
an accredited college, university, or post-high-school trade or technical
school. You will be required to provide proof of full-time student status.

 

•                       Your or your spouse/domestic partner’s unmarried
children who are your dependents for income tax purposes and who are declared by
a physician to be incapacitated or disabled. A physician’s note is required, and
generally the child must have been covered under the plan at the time of
disability.

 

Note: You may not be covered as an associate and as a dependent on WellPoint’s
medical, dental, vision or life insurance plans. For example, if you and your
spouse are both employed at WellPoint, you may elect to cover your spouse for
medical, dental and vision. However, your spouse may not also elect those
coverages as an associate. Or, both you and your spouse may each elect to be
covered as associates. Additionally, you may not have duplicate coverage for
your children (i.e., both parents may not elect medical, dental, vision and/or
life insurance for the children).

 

4

--------------------------------------------------------------------------------


 

When Coverage Ends

 

Your coverage under the medical, dental and vision plans will end on the last
day of the month of termination of your employment with WellPoint. You may be
eligible to continue your WellPoint health coverage through COBRA (see page 44).
Employee life, AD&D, dependent life, STD and LTD end on your last day of
employment with WellPoint. You may be able to convert your employee life
insurance. Coverage for associates whose positions are eliminated as part of a
reduction-in-force will have their medical, dental and vision coverage continued
for three months following the last day of the month in which they are
terminated, as specified in the release agreement. Other situations in which
your coverage will be terminated are listed below, along with the same kind of
information for your dependents.

 

All coverage will terminate at the earliest time specified below:

 

1.                   For the medical, dental and vision plans, on the last day
of the month you cease to be an eligible associate (such as termination of
employment, retirement, change in employment status or for any other reason).

 

2.                   For the employee life, dependent life, AD&D, STD and LTD
plans, on the date you cease to be an eligible associate (such as termination of
employment, retirement, change in employment status or for any other reason).

 

3.                   Upon discontinuation or termination of any plan, when such
plan ends. The plans may be terminated or amended without notice to you.

 

4.                   Upon non-payment of any required associate contribution.

 

Your dependent(s) coverage will cease at the earliest time specified below:

 

1.                   When your coverage terminates.

 

2.                   On the last day of the calendar month when your
dependent(s) cease to be eligible, depending on plan provisions.

 

3.                   Upon non-payment of any required associate contribution.

 

5

--------------------------------------------------------------------------------


 

How FlexPoint Works

 

Coverage Levels

 

In addition to deciding which medical, dental, and vision options you want for
yourself, you may also decide if you want dependent coverage. WellPoint offers
four levels of coverage. You can select coverage for:

 

•                       Yourself only

 

•                       Yourself plus Spouse/Domestic Partner

 

•                       Yourself plus Child(ren)

 

•                       Yourself plus Family (Spouse/Domestic Partner and
Child(ren))

 

The Pretax Advantage

 

With FlexPoint, you pay your share of the cost for most of your benefits on a
pretax basis (excluding domestic partner coverage*). This means your
contributions will be deducted from your pay BEFORE Social Security, Medicare,
federal, state, and local income taxes are calculated and withheld. This way,
your taxable income is reduced and you pay less tax.

 

*                      For more information, please refer to the Domestic
Partner Guide.

 

Pretax

 

•                       Medical

 

•                       Dental

 

•                       Vision

 

•                       Flexible Spending Accounts—Health Care and Dependent Day
Care

 

Post-tax

 

•                       Employee Life

 

•                       Dependent Life Insurance

 

•                       Accidental Death and Dismemberment (AD&D)

 

•                       Domestic Partner Coverage

 

Coverage During a Leave of Absence

 

If you go out on an unpaid leave of absence, you are given the option to
discontinue some or all of your FlexPoint benefits as of the date the leave
begins. You will have the option to reinstate these benefits when you return
from the leave. If you continue your coverage during a leave of absence, it is
your responsibility to make biweekly payments for the cost of your benefits to
the Leave of Absence Unit.

 

Changes to Coverage During a Leave of Absence

 

•                       Changes to life insurance, spouse/ domestic partner
life, child life, and AD&D do not become effective until the later of the
following:

 

•                       January 1, 2003, or

 

•                       The date of your return to active employment status.

 

•                       Changes that may result in an increase in the amount or
volume of life insurance will not take effect while on a leave of absence; they
are delayed until your return to active employment.

 

6

--------------------------------------------------------------------------------


 

Domestic Partner Coverage

 

FlexPoint offers limited benefits coverage to domestic partners. Officers who
are eligible for FlexPoint may enroll their domestic partners and/or children of
domestic partners in medical,* dental, vision and life insurance coverage.

 

For the purpose of FlexPoint, a domestic partnership consists of two adults of
the same or opposite sex who have chosen to share their lives in a committed
relationship equivalent to that of married persons, and who reside together and
share a mutual obligation of support for the basic necessities of life.

 

Eligibility

 

To qualify for benefits, the associate and domestic partner must meet ALL of the
following criteria:

 

•                       Each person is the other’s sole domestic partner and
intends to remain so indefinitely.

 

•                       Neither person is married or legally separated from
anyone else.

 

•                       Each person is at least 18 years of age and mentally
competent to consent to the terms of the Declaration of Domestic Partnership.

 

•                       The associate and domestic partner are not related by
blood to a degree of closeness that would prohibit legal marriage in the state
in which they reside.

 

•                       Both persons currently reside in the same residence and
intend to do so indefinitely.

 

•                       Both persons are jointly responsible for basic living
expenses incurred during the domestic partnership.

 

•                       Neither partner has had a different domestic partner
within the last 12 months from the date of the execution of the Declaration of
Domestic Partnership (this condition does not apply if the previous domestic
partner is deceased).

 

•                       Both persons have executed a domestic partnership
agreement and/or registered as domestic partners in a jurisdiction that
authorizes such agreements and/or registries OR at least TWO of the following
statements are true:

 

•                       Both persons have lived together continuously for the
past 12 months;

 

•                       The associate has designated the domestic partner as a
beneficiary under his/her will, or the domestic partner has designated the
associate as a beneficiary under his/her will;

 

•                       The associate has granted his or her domestic partner
powers under a durable power of attorney, or the domestic partner has granted
the associate powers under a durable power of attorney;

 

•                       The associate has previously designated the domestic
partner as a beneficiary under his/her life insurance policy, or the domestic
partner has previously designated the associate as a beneficiary under his/her
life insurance policy;

 

•                       Both persons share a joint bank account;

 

•                       Both persons are cosigners of a lease or deed;

 

•                       Both persons are named on the same car insurance policy.

 

 

*                      Not all HMOs offer domestic partner coverage (see page
21). This coverage is available in all states under the PPO or Group Plan.

 

7

--------------------------------------------------------------------------------


 

Certification

 

If you wish to elect domestic partner benefits, you must complete a Declaration
of Domestic Partnership and return it for approval before any domestic partner
benefits can be activated. The declaration form will be mailed to you when you
elect domestic partner benefits. Both you and your domestic partner are required
to sign the declaration and return it within 14 days of receipt.

 

Eligible Dependents

 

In addition to health and life insurance coverage for your domestic partner, you
may also elect health and life coverage for the qualified children of your
domestic partner. Your domestic partner’s children are eligible for coverage if
they are:

 

•                                          Unmarried;

 

•                                          Primarily dependent on you or your
domestic partner for support;

 

•                                          Living with you and your domestic
partner in a regular parent-child relationship;

 

•                                          Within the age/student requirements
of the plan benefits; and

 

•                                          Eligible to be claimed by you or your
domestic partner as a dependent as defined in Internal Revenue Code section 152.

 

Cost of Coverage

 

Coverage

 

Associate
Biweekly Cost

 

 

 

 

 

•                                          Associate & Domestic Partner

 

Same

 

•                                          Associate & Spouse

 

 

 

•                                          Associate & Domestic Partner(s)
Child(ren)

 

Same

 

•                                          Associate & Associate’s Child(ren)

 

 

 

•                                          Associate, Associate’s Child(ren) &
Domestic Partner’s Child(ren)

 

 

 

•                                          Associate, Spouse & Child(ren)

 

Same

 

•                                          Associate, Domestic Partner &
Associate’s Child(ren) and/or Domestic Partner’s Child(ren)

 

 

 

 

The portion of your contribution that is attributable to coverage for your
domestic partner and/or your domestic partner’s child(ren) will be paid on an
after-tax basis.

 

Tax Consequences

 

The IRS has determined that if you receive health benefits for your domestic
partner and/or his or her children, AND your domestic partner and his or her
children are not your dependents as defined by the IRS, you must pay federal
income tax on the value of the benefits you received. The IRS defines the value
of these benefits as the amount it would cost you to obtain the insurance for
your partner and each of your partner’s children at group policy rates. Because
there are tax consequences associated with domestic partner coverage, we
recommend you consult a tax advisor before electing this coverage.

 

You may view and print a copy of the Domestic Partner Guide from WorkSite
(home.wellpoint.com). Go to Corporate Links>Human Resources>Library> Benefits.
If you are unable to view or print these materials, call the Associate Service
Center at (877) 342-5272 to have a copy sent to you.

 

8

--------------------------------------------------------------------------------


 

Open Enrollment Procedures for Current WellPoint Officers

 

Comprehensive Executive Non-Qualified Retirement Plan

 

As in prior years, you will make your Comprehensive Executive Non-Qualified
Retirement Plan elections by completing a FlexExec enrollment form. Web
enrollment is not available for the Comprehensive Executive Non-Qualified
Retirement Plan.

 

FlexPoint

 

Your FlexPoint elections for 2003 will be in effect from January 1 through
December 31, provided you remain eligible for benefits. Each year, during the
Open Enrollment period, you have the opportunity to change your coverage for the
following plan year.

 

Open Enrollment will be from October 28, 2002 through November 8, 2002.

 

When you log on for Web enrollment to make changes, you must enter your user ID,
as well as your password. Using your password serves as both your signature and
your authorization to process benefit changes.

 

Before you enroll, give careful consideration to the benefits you will need for
the 2003 calendar year. Unless you have a qualified mid-year change (see
Mid-Year Changes on page 41), you may not make any changes to your enrollment
selections until 2004.

 

If You Need to Make Changes...

 

1.                                      Review this FlexPoint Enrollment Guide
and select your benefit coverages. If you have specific questions about
coverages, please contact the plan provider directly. Customer Service telephone
numbers are listed in the Medical Comparison Chart (pages 14-19) and the Dental
Comparison Chart (page 23).

 

2.                                      Log on to ASC Online to make your 2003
benefit elections from October 28, 2002 through November 8, 2002.

 

3.                                      You will receive a Confirmation
Statement along with any necessary forms at the end of the Open Enrollment
period. If you do not receive a Confirmation Statement by December 2, 2002,
please contact the Associate Service Center immediately.

 

4.                                      Check your Confirmation Statement
carefully. If you need to make any changes or corrections, call the Associate
Service Center at (877) 342-5272 before December 20, 2002.

 

Enroll Via ASC Online

 

During this open enrollment period, you can make FlexPoint changes on ASC
Online. Simply type home.wellpoint.com from your browser at work to access the
enrollment site from the WellPoint Intranet. You can also access the enrollment
site from home at asconline.wellpoint.com. You will be asked to enter your user
ID as well as your password.

 

Important: After you scroll through and make the changes you want, you must
click “Submit.” Your elections are not final until you click the “Submit” button
and the summary of elections screen appears.

 

9

--------------------------------------------------------------------------------


 

If You Do Not Log On to ASC Online to Enroll

 

•                                          You will receive your 2002 benefit
coverages (except for your Flexible Spending Accounts) at the new 2003
contribution levels.

 

•                                          You will not participate in the
Health Care or Dependent Day Care Flexible Spending Accounts. You must log on to
ASC Online to authorize Health Care and Dependent Day Care Spending Account
deductions for 2003.

 

ASC Online

 

Log on at work at
home.wellpoint.com

 

or at home at
asconline.wellpoint.com

 

Confirmation Statements

 

•                                          A Confirmation Statement will be
mailed to your home at the end of the enrollment period. You may also review
your elections on-line at any time.

 

•                                          Check your Confirmation Statement
carefully. If you need to make any changes or corrections, or fix omissions,
call the Associate Service Center before December 20, 2002. You cannot make
changes or corrections after December 20, 2002.

 

Keep your Confirmation Statement for your records.

 

Forms

 

Depending upon your elections, you may be required to complete and submit
additional information.

 

•                                          If you are newly enrolling or are
adding a new dependent in an HMO or Dental Net (California associates only), you
must complete an HMO and Dental Net enrollment form.

 

•                                          A Declaration of Domestic Partnership
is required if you are adding your domestic partner to your coverage for the
first time.

 

•                                          An Evidence of Insurability (EOI)
form is required if you select a life insurance option that is two levels
greater than your existing coverage. If you increase coverage for your
spouse/domestic partner by one level or more, an EOI form is required. Should
you increase child life insurance by two levels or more, you will need to
complete an EOI form for each child.

 

EOI forms will be sent to your home address after November 14,2002.

 

For coverage to be effective for January 1, 2003, all forms must be returned by
December 20, 2002.

 

Deductions and Pay Periods in 2003

 

There will be 26 pay periods in 2003. Your first benefit deductions for 2003
will begin with your January 3, 2003 paycheck. If you notice any errors or
omissions on this paycheck, contact the Associate Service Center immediately. No
corrections can be made after January 17, 2003.

 

Questions?

 

If you have any questions about your FlexPoint options or procedures, contact
the Associate Service Center. If you have specific medical or dental coverage
questions, please call the Customer Service numbers listed in the Medical
Comparison Chart (pages 14–19) and the Dental Comparison Chart (page 23).

 

10

--------------------------------------------------------------------------------


 

Enrollment Procedures for Newly-Hired Officers

 

Comprehensive Executive Non-Qualified Retirement Plan

 

You will make your Comprehensive Executive Non-Qualified Retirement Plan
elections by completing enrollment forms, which will be sent to you under
separate cover. Web enrollment is not available for the Comprehensive Executive
Non-Qualified Retirement Plan.

 

FlexPoint

 

Before you enroll, give careful consideration to the benefits you will need for
the 2003 calendar year. Unless you have a qualified mid-year change (see
Mid-Year Changes on page 41), you may not make any changes to your enrollment
selections until 2004.

 

Enrollment will be conducted through ASC Online, a Web enrollment system where
associates enter their benefit selections. This system will be available 7days a
week, during your enrollment period.

 

Steps

 

1.                                      Review this 2003 FlexPoint Enrollment
Guide and select your benefit coverages. To assist you in your provider
selections, HMO and PPO directories are available on WorkSite or by contacting
your local Human Resources office. If you have questions about medical or dental
coverage, please contact the providers directly at the Customer Service phone
numbers listed in the Medical Comparison Chart (pages 14–19) and the Dental
Comparison Chart (page 23).

 

2.                                      Complete the Enrollment Worksheet and
select your coverage levels prior to enrolling.

 

3.                                      Log on to ASC Online to make your 2003
benefits elections. Simply type home.wellpoint.com from your browser at work to
access the enrollment site from the WellPoint Intranet. You can also access the
enrollment site from home at asconline.wellpoint.com. You will be asked to enter
your user ID as well as your password. Using your password serves as both your
signature and your authorization to process benefit elections.

 

4.                                      You will receive a Confirmation
Statement after you complete your enrollment. If you do not receive a
Confirmation Statement within two weeks of enrolling, contact the Associate
Service Center.

 

Default Coverage—If You Don’t Enroll

 

If you do not make your elections within the time period indicated on your
Enrollment Worksheet, you will be assigned default coverage automatically.
Default coverage provides minimal benefits for you only—not your dependents.
With default coverage, you receive the following benefits:

 

•                                          PPO or Group Medical, associate only
coverage with $1,000 deductible

 

•                                          $50,000 in life insurance

 

•                                          One times your benefit salary in
Accidental Death and Dismemberment (AD&D) insurance

 

•                                          No Flexible Spending Account
participation

 

If coverage is defaulted, you must wait until the next annual enrollment period
to elect other coverage unless you qualify for a midyear change that allows you
to change some, but not all, coverages.

 

11

--------------------------------------------------------------------------------


 

FlexPoint Benefits Information

 

Your Medical Coverage

 

The medical options in FlexPoint are designed to meet the needs of individuals
with varying personal situations. Depending on where you live and work, you may
be able to choose a preferred provider organization (PPO), a health maintenance
organization (HMO) or a group plan if you live where there is no PPO or HMO
available. Your medical options are based on both your home address and/or your
Company mail drop. Please carefully review provider directories (available on
WorkSite or at your local HR office) before making an election. In making your
choice, it’s important that you read and understand the benefits available to
you, as well as the limitations and exclusions. The information in this
Enrollment Guide is only a summary—refer to your Summary Plan Description for
more information.

 

•                                          Consider the way you now receive—or
would like to receive—medical care, and identify your alternatives. HMOs
generally require you to pay a small fee (copay) when you use network services
and provide no benefits when you use a provider outside the network. With the
PPO, you may have to satisfy a deductible and coinsurance. However, you may use
a non-network provider if you are willing to share more of the cost.

 

•                                          Also find out whether your current
providers participate in an available HMO or PPO. If you’re enrolling in an HMO
and will be a new patient with a particular primary care physician, call the
physician’s office to determine whether he/she is accepting new patients.

 

Special Considerations

 

If you have coverage under another group medical plan, you have the option to
waive your FlexPoint medical coverage. If you waive medical coverage, you must
certify coverage with another group plan (part-time associates do not need to
certify coverage). For example, you may be covered under your spouse’s plan. You
can waive coverage and receive a credit, which is taxable income in your
paycheck. Part-time associates are not eligible for flex credits.

 

If you elect an HMO (for the first time), or add dependents to your HMO
coverage, you must submit an HMO Enrollment Form no later than December 20, 2002
(or the effective date of your coverage for 2003 new hires), or you will be
assigned a provider.

 

If you have a qualified mid-year change (see page 41), you must notify the
Associate Service Center within 31 days of the change.

 

12

--------------------------------------------------------------------------------


 

Claims Procedures

 

If you choose the PPO, your provider will file claims for you and your covered
dependents when you receive care in-network. For non-network providers or if you
choose the Group Plan, your provider may use a universal claim form and mail it
to the claims address on your ID card. You can obtain a claim form by calling
Customer Service at (800) 234-0111 or by downloading a claim form from Member
Services at www.bluecrossca.com or from WorkSite at home.wellpoint.com>
Corporate Links>Forms>Benefits.

 

All PPO and Group claims should be mailed to: WellPoint, P.O. Box 4109, Woodland
Hills, California 91365, Attn: Associate Claims Unit. Be sure to use a separate
claim form for each patient and provider.

 

For mail order prescriptions, send your order to: Prescription Drug Program-Mail
Service, P.O. Box 961025, Fort Worth, TX 76161-9863.

 

There may be some medications you cannot order through this program. Call (866)
274-6825 to find out if you can order your medicine through the Mail Service.

 

Associates in Georgia

 

If you choose the PPO, your provider will file claims for you and your covered
dependents when you receive care in-network. For non-network providers, your
provider may use a universal claim form and mail it to the claims address on
your ID card. You can obtain a claim form by calling Customer Service at (800)
441-2273 or by downloading a claim form from Member Services at www.bcbsga.com.

 

Claims should be mailed to: Blue Cross and Blue Shield of Georgia, P.O. Box
9907, Columbus, GA 31908-6007.

 

Associates in Missouri

 

If you choose the PPO, your provider will file claims for you and your covered
dependents when you receive care in-network. For non-network providers, your
provider may use a universal claim form and mail it to the claims address on
your ID card.

 

For BCBSMo, you can obtain a claim form by calling Customer Service at (800)
556-6769 or by downloading a claim form from Member Services at www.bcbsmo.com.

 

PPO claims should be mailed to: Blue Cross and Blue Shield of Missouri, P.O. Box
14882, St. Louis, MO 63178-4882.

 

HMO claims should be mailed to: BlueCHOICE, P.O. Box 66834, St. Louis, MO
63166-6834.

 

For HealthLink, you can obtain a claim form by calling Customer Service at (800)
624-2356 or by downloading a claim form from Member Services at
www.healthlink.com.

 

PPO claims should be mailed to:
HealthLink, P.O. Box 419104, St. Louis, MO 63141-9104.

 

HMO claims should be mailed to:
HealthLink, P.O. Box 411580, St. Louis, MO 63141-1580.

 

Medical Comparison Chart

 

The Medical Comparison Chart has been designed to help you understand the
differences between plans. Carefully review this information before making your
benefit selection.

 

Note:  You continue to be responsible for all copays, even after you reach the
out-of-pocket maximum.

 

13

--------------------------------------------------------------------------------


 

Medical Comparison Chart

 

 

 

PPO

 

 

Deductible(1)

 

 

 

250

 

500

 

1000

 

Individual

 

$

250

 

$

500

 

$

1,000

 

Family

 

$

750

 

$

1,500

 

$

3,000

 

 

Out-of-Pocket Maximum(2)

 

 

 

250

 

500

 

1000

 

 

 

 

 

 

 

 

 

 

 

Network

 

Non-Network

 

Network

 

Non-Network

 

Network

 

Non-Network

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Individual

 

$

2,500

 

$

6,900

 

$

3,500

 

$

7,100

 

$

4,500

 

$

7,600

 

Family

 

$

7,500

 

$

20,700

 

$

10,500

 

$

21,300

 

$

13,500

 

$

22,800

 

 

 

 

Network Providers

 

Non-Network Providers

 

 

 

 

 

Hospital Services(3)

 

 

 

 

Inpatient

 

80% after deductible

 

60% after deductible

Outpatient

 

80% after deductible

 

60% after deductible

Skilled Nursing Facility

 

80% after deductible; limited to 100 days/calendar year

 

60% after deductible; limited to 100 days/calendar year

Professional Services

 

 

 

 

Office Visits

 

250

 

$20 copay

 

60% after deductible

 

 

500

 

$25 copay

 

60% after deductible

 

 

1000

 

80% after deductible

 

60% after deductible

Well Baby Care:

 

 

 

 

 

 

• Office Visits

 

250

 

$20 copay

 

60% after deductible

 

 

500

 

$25 copay

 

60% after deductible

 

 

1000

 

80% after deductible

 

60% after deductible

• Immunizations

 

 

 

$0 copay

 

60% after deductible

Annual Routine Exam
($300 maximum, including Well Woman exam)

 

100% covered (does not apply toward deductible)

 

60% after deductible

Well Woman Exams:
($300 maximum, included in Annual Routine Exam)

 

 

 

 

• Office Visit

 

100% covered (does not apply toward deductible)

 

60% after deductible

• Mammogram

 

100% covered (does not apply toward deductible)

 

60% after deductible

• Pap Smear

 

100% covered (does not apply toward deductible)

 

60% after deductible

X-ray and Lab Tests

 

80% after deductible

 

60% after deductible

Emergency Medical Services

 

 

 

 

Professional Services (at hospital)

 

80% after deductible

 

80% after deductible

Hospital Emergency Room

 

80% after deductible

 

80% after deductible

Maternity

 

 

 

 

Hospital

 

80% after deductible

 

60% after deductible

Office Visits

 

250

 

$20 copay

 

60% after deductible

 

 

500

 

$25 copay

 

60% after deductible

 

 

1000

 

80% after deductible

 

60% after deductible

Infertility Diagnostic Procedures

 

80% after deductible

 

60% after deductible

Mental Health Care/
Substance Abuse

 

 

 

 

Inpatient (up to 30 days per calendar year)

 

80% after deductible

 

60% after deductible

Outpatient (50 visit maximum/calendar year)

 

80% after deductible

 

60% after deductible

Miscellaneous Services

 

 

 

 

 

 

Chiropractic (26 visit maximum/calendar year)

 

250

 

$20 copay

 

60% ($25 maximum/visit–after deductible has been met)

 

 

500

 

$25 copay

 

 

 

 

1000

 

80% after deductible

 

 

Acupuncture (26 visit maximum/calendar year)

 

250

 

$20 copay

 

60% ($25 maximum/visit–after deductible has been met)

 

 

500

 

$25 copay

 

 

 

 

1000

 

80% after deductible

 

 

Physical Therapy/Physical Medicine

 

80% after deductible

 

60% after deductible

Allergy Test

 

250

 

$20 copay

 

60% after deductible

 

 

500

 

$25 copay

 

 

 

 

1000

 

80% after deductible

 

 

Allergy Treatment

 

80% after deductible

 

60% after deductible

Prescription Drugs(4)

 

 

 

 

 

 

$7 generic copay; 30-day supply
$15 brand copay (formulary); 30-day supply
$30 brand copay (non-formulary); 30-day supply

 

$7 generic copay; 30-day supply
$15 brand copay (formulary); 30-day supply
$30 brand copay (non-formulary); 30-day supply

 

 

$14 generic/$30 brand (formulary)

$60 brand (non-formulary)

mail order copay (90-day supply)

 

$14 generic

$30 brand (formulary)

$60 brand (non-formulary)

mail order copay (90-day supply)

 

 

Infertility drugs not covered

 

Infertility drugs not covered

Customer Service Number

 

(800) 234-0111

 

(1)                                  Deductible–Copay amounts do not apply
toward the deductible.

 

(2)                                  Satisfying the smaller in-network
coinsurance and deductible will apply toward, but not satisfy, the larger
out-of-network coinsurance and deductible, excluding any copays. Satisfying the
larger out-of-network coinsurance and deductible will automatically satisfy the
smaller in-network coinsurance and deductible, excluding any copays. Copays do
not apply to the out-of-pocket maximum.

 

(3)                                  Hospital Services – Pre-certification is
required. You must initiate; failure to do so will result in a $250 additional
deductible for medically necessary care. Under no circumstances are benefits
payable for unnecessary care.

 

No pre-existing conditions apply.

 

(4)                                 If you choose a brand drug when a generic is
available, you will pay the generic copay plus 100% of the cost difference
between the brand and the generic retail or mail order cost.

 

14

--------------------------------------------------------------------------------


 

 

 

Group(1)

 

Blue Cross HMO

Deductible

 

Deductible(2)

 

Deductible

 

 

 

 

 

Individual

 

$

250

 

$

500

 

$

1,000

 

There is no deductible; some services require a copay

Family

 

$

750

 

$

1,500

 

$

3,000

 

There is no deductible; some services require a copay

Out-of-Pocket Maximum

 

Out-of-Pocket Maximum

 

Out-of-Pocket Maximum

Individual

 

$

2,500

 

$

3,500

 

$

4,500

 

$1,500

Family

 

$

7,500

 

$

10,500

 

$

13,500

 

$3,000 (2 family members)

 

 

 

 

$4,500 (3 or more family members)

Hospital Services

 

Hospital Services(3)

 

Hospital Services

Inpatient

 

80% after deductible

 

$250 room and board copay per admission

Outpatient

 

80% after deductible

 

No charge

Skilled Nursing Facility

 

80% after deductible (limited to 100 days/calendar year)

 

No charge (up to 100 days per year)

Professional Services

 

Professional Services

 

Professional Services

Office Visits

 

80% after deductible

 

$15 copay

Well Baby Care:

 

 

 

 

• Office Visits

 

80% after deductible

 

$15 copay

• Immunizations

 

100% covered

 

No charge

Annual Routine Exam

 

100% covered (does not apply to deductible)

($300 maximum, including Well Woman exam):

 

$15 copay

Well Woman Exams

 

($300 maximum, included in Annual Routine Exam):

 

 

• Office Visit

 

100% covered (does not apply to deductible)

 

$15 copay

• Mammogram

 

100% covered (does not apply to deductible)

 

No charge

• Pap Smear

 

100% covered (does not apply to deductible)

 

No charge

X-ray and Lab Tests

 

80% after deductible

 

No charge

Emergency Medical Services

 

Emergency Medical Services

 

Emergency Medical Services

Professional Services (at hospital)

 

80% after deductible

 

No charge

Hospital Emergency Room

 

80% after deductible

 

$50 copay, waived if admitted

Maternity

 

Maternity

 

Maternity

Hospital

 

80% after deductible

 

Same as Hospital Services – Inpatient section above

Office Visits

 

80% after deductible

 

$15 copay

Infertility Diagnostic Procedures

 

80% after deductible

 

50% (copay will not be applied to out-of-pocket maximum)

Mental Health Care/Substance Abuse

 

Mental Health Care/Substance Abuse

 

Mental Health Care/Substance Abuse

Inpatient

 

80% after deductible
(up to 30 days per calendar year)

 

$100/day copay, up to 30 days per year (copay will not be applied to
out-of-pocket maximum)

Outpatient

 

80% after deductible
(50 visit maximum/calendar year)

 

$35 copay, up to 20 visits per year

Miscellaneous Services

 

Miscellaneous Services

 

Miscellaneous Services

Chiropractic

 

80% after deductible (26 visit maximum/calendar year)

 

$15 copay, when approved by PCP

Acupuncture

 

80% after deductible (26 visit maximum/calendar year)

 

$15 copay, when approved by PCP

Physical Therapy/Physical Medicine

 

80% after deductible

 

$15 copay, up to 60 visits per year

Allergy Test

 

80% after deductible

 

$15 copay

Allergy Treatment

 

80% after deductible

 

$15 copay

Prescription Drugs

 

Prescription Drugs(4)

 

Prescription Drugs(4)

 

 

$7 generic copay; 30-day supply
$15 brand copay (formulary); 30-day supply
$30 brand copay (non-formulary); 30-day supply

 

$7 generic copay; 30-day supply
$15 brand copay (formulary); 30-day supply
$30 brand copay (non-formulary); 30-day supply

 

 

$14 generic/$30 brand (formulary)

/$60 brand (non-formulary)

mail order copay (90-day supply)

 

$14 generic/$30 brand (formulary)/

$60 brand (non-formulary)

mail order copay (90-day supply)

 

 

Infertility drugs not covered

 

Infertility drugs not covered

Customer Service Number

 

(800) 234-0111

 

(800) 234-0111 or www.bluecrossca.com

 

(1)                                  This plan is for associates who live in an
area where neither a PPO network nor an HMO network is available.

 

(2)                                  The deductible is included in the
out-of-pocket maximum.

 

(3)                                  Hospital Services—Pre-certification is
required. You must initiate; failure to do so will result in a $250 additional
deductible for medically necessary care. Under no circumstances are benefits
payable for unnecessary care. No pre-existing conditions apply.

 

(4)                                  If you choose a brand drug when a generic
is available, you will pay the generic copay plus 100% of the cost difference
between the brand and the generic retail or mail order cost.

 

15

--------------------------------------------------------------------------------


 

 

 

Blue Choice Healthcare (GA)

 

UNICARE HMO (IL)

 

UNICARE Health Plan of Texas

 

Deductible

 

Deductible

 

Deductible

 

Deductible

 

 

 

 

 

 

 

 

 

Individual

 

There is no deductible; some services require a copay

 

There is no deductible; some services require a copay

 

There is no deductible; some services require a copay

 

Family

 

There is no deductible; some services require a copay

 

There is no deductible; some services require a copay

 

There is no deductible; some services require a copay

 

Out-of-Pocket Maximum

 

Out-of-Pocket Maximum

 

Out-of-Pocket Maximum

 

Out-of-Pocket Maximum

 

Individual

 

None

 

$ 1,500

 

$ 1,500

 

Family

 

None

 

$ 3,000

 

$ 3,000 (2 family members)

$ 4,500 (3 or more family members)

 

Hospital Services

 

Hospital Services

 

Hospital Services

 

Hospital Services

 

Inpatient

 

$250 room and board copay per admission

 

$250 room and board copay per admission

 

$250 room and board copay per admission

 

Outpatient

 

No charge

 

No charge

 

No charge

 

Skilled Nursing Facility

 

No charge (up to 30 days per year)

 

No charge (up to 60 days per year)

 

No charge (up to 100 days per year)

 

Professional Services

 

Professional Services

 

Professional Services

 

Professional Services

 

Office Visits

 

$15 copay

 

$15 copay

 

$15 copay

 

Well Baby Care:

 

 

 

 

 

 

 

• Office Visits

 

$15 copay

 

$15 copay

 

$15 copay

 

• Immunizations

 

No charge (office visit copay may apply)

 

No charge (office visit copay may apply)

 

No charge

 

Annual Routine Exam
($300 maximum, including Well Woman Exam):

 

$15 copay

 

$15 copay

 

$15 copay

 

Well Woman Exams
($300 maximum, included in Annual Routine Exam):

 

 

 

 

 

 

 

• Office Visit

 

$15 copay

 

$15 copay

 

$15 copay

 

• Mammogram

 

$15 copay

 

$15 copay (if doctor’s office visit)

 

No charge

 

• Pap Smear

 

$15 copay

 

$15 copay (if doctor’s office visit)

 

No charge

 

X-ray and Lab Tests

 

No charge

 

No charge

 

No charge

 

Emergency Medical Services

 

Emergency Medical Services

 

Emergency Medical Services

 

Emergency Medical Services

 

Professional Services (at hospital)

 

No charge

 

No charge

 

No charge

 

Hospital Emergency Room

 

$50 copay, waived if admitted

 

$50 copay

 

$50 copay (waived if admitted)

 

Maternity

 

Maternity

 

Maternity

 

Maternity

 

Hospital

 

Same as Hospital Services – Inpatient section above

 

Same as Hospital Services – Inpatient section above

 

Same as Hospital Services – Inpatient section above

 

Office Visits

 

$15 copay (first visit only)

 

$15 copay (first visit only)

 

$15 copay

 

Infertility Diagnostic Procedures

 

$15 copay (artificial insemination and in-vitro fertilization are excluded)

 

No charge (4 attempts for actual infertility per lifetime)

 

50% (copay will not be applied to out-of-pocket maximum)

 

Mental Health Care/Substance Abuse

 

Mental Health Care/Substance Abuse

 

Mental Health Care/Substance Abuse

 

Mental Health Care

 

Inpatient

 

No charge, up to 30 days per year; 6 day limit for substance abuse

 

No charge, up to 30 days per year

 

$100/day copay, up to 30 days per year (copay will not be applied to
out-of-pocket maximum)

 

Outpatient

 

$25 copay, up to 20 visits per year

 

$20 copay, up to 20 visits per year

 

$35 copay, up to 20 visits per year when ordered by PCP (psychoanalysis
excluded)

 

Miscellaneous Services

 

Miscellaneous Services

 

Miscellaneous Services

 

Miscellaneous Services

 

Chiropractic

 

Not covered

 

Not covered

 

$15 copay, when approved by PCP

 

Acupuncture

 

Not covered

 

Not covered

 

$15 copay, when approved by PCP

 

Physical Therapy/Physical Medicine

 

$15 copay, up to 20 visits per year

 

$15 copay, up to 60 visits per year

 

$15 copay, up to 60 visits per year

 

Allergy Test

 

$15 copay

 

No charge (office visit copay may apply)

 

$15 copay

 

Allergy Treatment

 

$15 copay

 

No charge (office visit copay may apply)

 

$15 copay

 

Prescription Drugs

 

Prescription Drugs(4)

 

Prescription Drugs(4)

 

Prescription Drugs(4)

 

 

 

$7 generic copay; 30-day supply
$15 brand copay (formulary); 30-day supply
$30 brand copay (non-formulary); 30-day supply

 

$7 generic copay; 30-day supply
$15 brand copay (formulary); 30-day supply
$30 brand copay (non-formulary); 30-day supply

 

$7 generic copay; 30-day supply
$15 brand copay (formulary); 30-day supply
$30 brand copay (non-formulary); 30-day supply

 

 

 

$14 generic/$30 brand (formulary)/$60 brand (non-formulary) mail order copay
(90-day supply)

 

$14 generic/$30 brand (formulary)/$60 brand (non-formulary) mail order copay
(90-day supply)

 

$14 generic/$30 brand (formulary)/$60 brand (non-formulary) mail order copay
(90-day supply)

 

 

 

Infertility drugs not covered

 

 

 

Infertility drugs not covered

 

Customer Service Number

 

(800) 441-2273 or www.bcbsga.com
TDD: (404) 842-8073

 

(800) 234-0111

 

(888) 955-4200 or www.unicare.com

 

 

 

16

--------------------------------------------------------------------------------


 

 

 

Network Blue
New England (MA)

 

Blue Care Network
of S.E. Michigan

 

HMO Blue Cross
(Dallas/Ft. Worth)

Deductible

 

Deductible

 

Deductible

 

Deductible

Individual

 

There is no deductible; some services require a copay

 

There is no deductible; some services require a copay

 

There is no deductible; some services require a copay

Family

 

There is no deductible; some services require a copay

 

There is no deductible; some services require a copay

 

There is no deductible; some services require a copay

Out-of-Pocket Maximum

 

Out-of-Pocket Maximum

 

Out-of-Pocket Maximum

 

Out-of-Pocket Maximum

Individual

 

None

 

None

 

$1,000

Family

 

None

 

None

 

$2,000

Hospital Services

 

Hospital Services

 

Hospital Services

 

Hospital Services

Inpatient

 

$250 room and board copay per admission

 

$250 room and board copay per admission

 

$275 room and board copay per admission

Outpatient

 

$15 copay in office visit setting

 

No charge

 

$100 copay for outpatient surgery

Skilled Nursing Facility

 

$250 per admission (up to 100 days per year)

 

No charge (up to 45 days per year)

 

$25 copay per day (up to 60 days per year)

Professional Services

 

Professional Services

 

Professional Services

 

Professional Services

Office Visits

 

$15 copay

 

$15 copay

 

$15 copay

Well Child Care

 

 

 

 

 

 

• Office Visits

 

$15 copay

 

$15 copay

 

No charge

• Immunizations

 

No charge (office visit copay may apply)

 

No charge (office visit copay may apply)

 

No charge

Annual Routine Exam
($300 maximum, including Well Woman Exam):

 

$15 copay

 

$15 copay

 

No charge (office visit copay may apply)

Well Woman Exams
($300 maximum, included in Annual Routine Exam):

 

 

 

 

 

 

• Office Visit

 

$15 copay

 

$15 copay

 

$15 copay

• Mammogram

 

No charge (office visit copay may apply)

 

No charge (office visit copay may apply)

 

No charge (office visit copay may apply)

• Pap Smear

 

No charge (office visit copay may apply)

 

No charge (office visit copay may apply)

 

No charge (office visit copay may apply)

X-ray and Lab Tests

 

No charge

 

No charge (office visit copay may apply)

 

No charge

Emergency Medical Services

 

Emergency Medical Services

 

Emergency Medical Services

 

Emergency Medical Services

Professional Services (at hospital)

 

No charge

 

No charge

 

No charge

Hospital Emergency Room

 

$50 copay (waived if admitted)

 

$50 copay

 

$75 copay ($30 copay for urgent care)

Maternity

 

Maternity

 

Maternity

 

Maternity

Hospital

 

Same as Hospital Services – Inpatient section above

 

Same as Hospital Services – Inpatient section above

 

Same as Hospital Services – Inpatient section above

Office Visits

 

No charge

 

$15 copay

 

$15 copay for first visit only

Infertility Diagnostic Procedures

 

$15 per visit

 

$15 copay for first visit, then 50% of covered charges

 

$15 copay for outpatient diagnostic conseling, consultations and planning
services

Mental Health Care/Substance Abuse

 

Mental Health Care/Substance Abuse

 

Mental Health Care/Substance Abuse

 

Mental Health Care

Inpatient

 

Same as Hospital Services – Inpaitient section above, up to 60 days per year for
mental health care and up to 30 days per year for substance abuse

 

No charge, up to 30 days per year for mental health care and 50% copay for
detoxification

(1 program/year)

 

Inpatient: 50% of allowable amount, up to 30 days per year

Outpatient: $25 copay per visit, up to 20 visits per year

Outpatient

 

$15 copay/visit up to 24 visits/year for mental health care and up to 8
visits/year for substance abuse

 

50% copay, up to 20 visits per year

 

Substance Abuse (limited to 3 treatments per lifetime)

Inpatient: $275 copay per admission

Outpatient: $15 copay

Miscellaneous Services

 

Miscellaneous Services

 

Miscellaneous Services

 

Miscellaneous Services

Chiropractic

 

Not covered

 

Covered when referred by PCP

 

$15 copay with PCP referral

Acupuncture

 

Not covered

 

Not covered

 

Not covered

Physical Therapy/Physical Medicine

 

$15 copay, up to 60 visits per year

 

$15 copay

 

$15 copay with PCP referral

Allergy Test

 

$15 copay

 

50% copay for testing

 

50% copay

Allergy Treatment

 

No charge

 

$5 copay for injections (office visit copay may apply)

 

50% copay

Prescription Drugs

 

Prescription Drugs

 

Prescription Drugs

 

Prescription Drugs

 

 

$35 non-preferred/$20 preferred brand/$10 generic copay (at Network
Blue-participating pharmacies)–30-day supply

 

$5 generic copay; 30-day supply (retail or mail order)
$15 brand copay; 30-day supply (retail or mail order)

 

$10 generic copay; 30-day supply
$15 brand copay (preferred); 30-day supply
$30 brand copay (non-preferred); 30-day supply

 

 

$70 non-preferred/$40 preferred brand/$20 generic mail order copay – 90-day
supply

 

$25 brand copay (non-preferred)
(retail or mail order)

 

$30/$45/$90 mail order

copay—90-day supply

 

Customer Service Number

 

(800) 588-5509 or www.bcbsma.com



 

(800) 662-6667 or www.bcbsm.com



 

(877) 299-2377 or www.bcbstx.com

Group #60611

 

17

--------------------------------------------------------------------------------


 

Missouri

 

 

 

HealthLink (not available in Sprigfield)
Alliance (available outside of St. Louis)
Alliance Choice/Preferred (available in the Greater St. Louis Area)

 

 

Deductible(1)

 

 

 

250

 

500

 

1000

 

Individual

 

$

250

 

$

500

 

$

1,000

 

Family

 

$

750

 

$

1,500

 

$

3,000

 

 

Out-of-Pocket Maximum(2)

 

 

 

250

 

500

 

1000

 

 

 

 

 

 

 

 

 

 

 

Network

 

Non-Network

 

Network

 

Non-Network

 

Network

 

Non-Network

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Individual

 

$

2,500

 

$

6,900

 

$

3,500

 

$

7,100

 

$

4,500

 

$

7,600

 

Family

 

$

7,500

 

$

20,700

 

$

10,500

 

$

21,300

 

$

13,500

 

$

22,800

 

 

 

 

Network Providers

 

Non-Network Providers

 

 

 

 

 

 

 

Hospital Services(3)

 

 

 

 

 

Inpatient

 

80% after deductible

 

60% after deductible

 

Outpatient

 

80% after deductible

 

60% after deductible

 

Skilled Nursing Facility

 

80% after deductible; limited to 100 days/calendar year

 

60% after deductible; limited to 100 days/calendar year

 

Professional Services

 

 

 

 

 

Office Visits

 

250

 

$20 copay

 

60% after deductible

 

 

 

500

 

$25 copay

 

60% after deductible

 

 

 

1000

 

$30 copay

 

60% after deductible

 

Well Baby Care:

 

 

 

 

 

• Office Visits

 

250

 

$20 copay

 

60% after deductible

 

 

 

500

 

$25 copay

 

60% after deductible

 

 

 

1000

 

$30 copay

 

60% after deductible

 

• Immunizations

 

 

 

$0 copay

 

60% after deductible

 

Annual Routine Exam:

 

250

 

$20 copay

 

60% after deductible

 

(Including Well Woman Exam)

 

500

 

$25 copay

 

60% after deductible

 

Mammogram and Pap Smear

 

1000

 

$30 copay

 

60% after deductible

 

X-ray and Lab Tests

 

Included in copay

 

 

 

60% after deductible

 

Emergency Medical Services

 

 

 

 

 

Professional Services (at hospital)

 

80% after deductible

 

80% after deductible

 

Hospital Emergency Room

 

80% after deductible

 

80% after deductible

 

Maternity

 

 

 

 

 

Hospital

 

80% after deductible

 

60% after deductible

 

Office Visits

 

250

 

$50 copay, first visit only

 

60% after deductible

 

 

 

500

 

$50 copay, first visit only

 

60% after deductible

 

 

 

1000

 

$50 copay, first visit only

 

60% after deductible

 

Infertility Diagnostic Procedures

 

80% after deductible

 

60% after deductible

 

Mental Health Care/Substance Abuse

 

 

 

 

 

Inpatient (up to 30 days per calendar year)

 

80% after deductible

 

60% after deductible

 

Outpatient

 

80% after deductible

50 visit maximum/calendar year

 

 

60% after deductible

50 visit maximum/calendar year

 

 

Miscellaneous Services

 

 

 

 

 

Chiropractic (26 visit maximum/calendar year)

 

250

 

$20 copay

 

60% ($25 maximum/visit – after deductible has been met)

 

 

 

500

 

$25 copay

 

 

 

 

 

1000

 

$30 copay

 

 

 

Physical Therapy/Physical Medicine

 

80% after deductible

 

60% after deductible

 

Allergy Test

 

250

 

$20 copay

 

60% after deductible

 

 

 

500

 

$25 copay

 

 

 

 

 

1000

 

$30 copay

 

 

 

Allergy Treatment

 

80% after deductible

 

60% after deductible

 

Prescription Drugs(4)

 

 

 

 

 

 

 

$7 generic copay; 30-day supply
$15 brand copay (formulary); 30-day supply
$30 brand copay (non-formulary); 30-day supply

 

$7 generic copay; 30-day supply
$15 brand copay (formulary); 30-day supply
$30 brand copay (non-formulary); 30-day supply

 

 

 

$14 generic/$30 brand (formulary)
$60 brand (non-formulary)
mail order copay (90-day supply)

 

$14 generic/$30 brand (formulary)
$60 brand (non-formulary)
mail order copay (90-day supply)

 

 

 

Infertility drugs not covered

 

Infertility drugs not covered

 

Customer Service Numbers

 

Alliance, Alliance Choice/Preferred – (800) 556-6769 or www.bcbsmo.com
HealthLink – (800) 624-2356 or www.healthlink.com

 

 

(1)                                  Deductible – Copay amounts do not apply
toward the deductible.

 

(2)                                  Satisfying the smaller in-network
coinsurance and deductible will apply toward, but not satisfy, the larger
out-of-network coinsurance and deductible, excluding any copays. Satisfying the
larger out-of-network coinsurance and deductible will automatically satisfy the
smaller in-network coinsurance and deductible, excluding any copays. Copays do
not apply to the out-of-pocket maximum.

 

(3)                                  Hospital Services – Pre-certification is
required. You must initiate; failure to do so will result in a $250 additional
deductible for medically necessary care. Under no circumstances are benefits
payable for unnecessary care. No pre-existing conditions apply.

 

(4)                                 If you choose a brand drug when a generic is
available, you will pay the generic copay plus 100% of the cost difference
between the brand and the generic retail or mail order cost.

 

18

--------------------------------------------------------------------------------


 

 

 

BlueCHOICE HMO
(not available in Cape Giradeau)

 

HealthLink HMO
(not available in Springfield)

 

Deductible

 

Deductible

 

Deductible

 

 

 

 

 

 

 

Individual

 

There is no deductible; some services require a copay

 

There is no deductible; some services require a copay

 

Family

 

There is no deductible; some services require a copay

 

There is no deductible; some services require a copay

 

Out-of-Pocket Maximum

 

Out-of-Pocket Maximum

 

Out-of-Pocket Maximum

 

Individual

 

There is no out-of-pocket maximum

 

There is no out-of-pocket maximum

 

Family

 

There is no out-of-pocket maximum

 

There is no out-of-pocket maximum

 

Hospital Services

 

Hospital Services

 

Hospital Services

 

Inpatient

 

$250 room and board copay per admission

 

$250 room and board copay per admission

 

Outpatient

 

No charge

 

No charge

 

Skilled Nursing Facility

 

No charge (up to 100 days per year)

 

No charge (up to 100 days per year)

 

Professional Services

 

Professional Services

 

Professional Services

 

Office Visits

 

$15 copay

 

$15 copay

 

 

 

 

 

 

 

Well Baby Care:

 

 

 

 

 

• Office Visits

 

$15 copay

 

$15 copay

 

• Immunizations

 

$15 copay

 

No charge (office visit copay may apply)

 

Annual Routine Exam:
(Including Well Woman Exam Mammogram and Pap Smear)

 

$15 copay

 

$15 copay

 

X-ray and Lab Tests

 

No charge

 

No charge

 

Emergency Medical Services

 

Emergency Medical Services

 

Emergency Medical Services

 

Professional Services (at hospital)

 

No charge

 

No charge

 

Hospital Emergency Room

 

$50 copay, waived if admitted

 

$50 copay, waived if admitted

 

Maternity

 

Maternity

 

Maternity

 

Hospital

 

Same as Hospital Services – Inpatient section above

 

Same as Hospital Services – Inpatient section above

 

Office Visits

 

$50 copay, first visit only

 

$50 copay, first visit only

 

Infertility Diagnostic Procedures

 

50% (copay will not be applied to out-of-pocket maximum)

 

50% (copay will not be applied to out-of-pocket maximum)

 

Mental Health Care/Substance Abuse

 

Mental Health Care/Substance Abuse

 

Mental Health Care/Substance Abuse

 

Inpatient (up to 30 days per calendar year)

 

$100/day copay, up to 30 days per year

 

$100/day copay, up to 30 days per year

 

Outpatient (50 visit maximum/calendar year)

 

$35 copay, up to 20 visits per year, when ordered by a PCP (psychoanalysis
excluded)

 

$35 copay, up to 20 visits per year, when ordered by a PCP (psychoanalysis
excluded)

 

Miscellaneous Services

 

Miscellaneous Services

 

Miscellaneous Services

 

Chiropractic (26 visit maximum/calendar year)

 

$15 copay when approved by PCP

 

$15 copay when approved by PCP

 

Physical Therapy/Physical Medicine

 

$15 copay, up to 60 visits per year

 

$15 copay, up to 60 visits per year

 

Allergy Test

 

$15 copay

 

$15 copay

 

Allergy Treatment

 

$15 copay

 

$15 copay

 

Prescription Drugs(4)

 

Prescription Drugs

 

Prescription Drugs

 

 

 

$7 generic copay; 30-day supply
$15 brand copay (formulary); 30-day supply
$30 brand copay (non-formulary);

30-day supply

 

$7 generic copay; 30-day supply
$15 brand copay (formulary); 30-day supply
$30 brand copay (non-formulary);

30-day supply

 

 

 

 

 

$14 generic/$30 brand (formulary)
$60 brand (non-formulary)
mail order copay (90-day supply)

 

$14 generic/$30 brand (formulary)
$60 brand (non-formulary)
mail order copay (90-day supply)

 

 

 

Infertility drugs not covered

 

Infertility drugs not covered

 

Customer Service Number

 

(866) 622-8322
or www.bcbsmo.com

 

(800) 624-2356
or www.healthlink.com

 

 

19

--------------------------------------------------------------------------------


 

Pre-Certification

 

If you are covered under the PPO or the Group Medical Plan and need care from a
hospital (inpatient only), ambulatory surgical center (outpatient only), or a
chemical dependency rehabilitation facility, you must obtain a
pre-certification. This ensures you obtain the maximum benefits available under
the Plan.

 

You must call for pre-certification three days before your scheduled admission
or care. For an emergency admission, you must call within 48 hours after the
start of the confinement. To obtain a pre-certification, call the toll-free
phone number listed on your ID card. If treatment will be provided by a network
physician, your physician may make the call for you, but you are responsible if
this call does not occur.

 

Notes:

 

•                                          If a pre-certification is not
obtained, an additional deductible of $250 will apply.

 

•                                          The Plan will not cover services that
are not deemed medically necessary.

 

Pre-Existing Conditions

 

Pre-existing condition exclusions have been eliminated from the PPO and Group
Medical Plans.

 

Reasonable and Customary Charges

 

The term “reasonable and customary” applies to the PPO (if you use an
out-of-network provider) and Group Plans. If you are covered by an HMO, please
contact the HMO directly for its definition of reasonable and customary.

 

At the time of service, the Claims Administrator determines whether or not the
charges are reasonable and customary. Because of the changing nature of
medicine, the definition of reasonable and customary charges may change over
time.

 

With the PPO, you have the choice of receiving care from network providers, who
accept lower negotiated rates, or from non-network providers.

 

2003 Provider Networks

 

State

 

Vendor(s)

 

Customer
Service Number

 

Internet
Address

 

Connecticut

 

PHCS, UNICARE New England Classic

 

(800) 234-0111

 

www.unicare.com (click on Platinum Network Provider Finder)

 

Illinois

 

UNICARE Classic

 

 

 

 

 

Indiana

 

Sagamore Plus

 

 

 

 

 

Maryland

 

National Capital PPO

 

 

 

 

 

Massachusetts

 

UNICARE New England Classic

 

 

 

 

 

Michigan

 

PPOM

 

 

 

 

 

Minnesota

 

Preferred One

 

 

 

 

 

New Hampshire

 

UNICARE New England Classic

 

 

 

 

 

New Jersey

 

Tristate (formerly Latitude)—QualCare

 

 

 

 

 

New York (south)

 

Tristate (formerly Latitude)—Multiplan

 

 

 

 

 

North Carolina

 

MedCost Preferred

 

 

 

 

 

Ohio

 

UNICARE Classic Network

 

 

 

 

 

Oklahoma

 

PPO Oklahoma

 

 

 

 

 

Texas

 

UNICARE Classic Network

 

 

 

 

 

Virginia (northern)

 

National Capital PPO

 

 

 

 

 

Washington D.C.

 

National Capital PPO

 

 

 

 

 

California

 

Prudent Buyer

 

(800) 234-0111

 

www.bluecrossca.com

 

Georgia

 

BlueCare

 

(800) 441-2273

 

www.bcbsga.com

 

Missouri

 

Alliance, Alliance Choice, Alliance Preferred

 

(800) 556-6769

 

www.bcbsmo.com

 

Missouri (St. Louis only)

 

HealthLink—St. Louis

 

(800) 624-2356

 

www.healthlink.com

 

 

20

--------------------------------------------------------------------------------


 

Medically Necessary

 

The PPO and Group Plans cover expenses deemed “medically necessary.” Medically
necessary services or supplies must meet certain requirements established by the
Claims Administrator. The fact that a doctor may prescribe, order, recommend or
approve a service or supply does not, of itself, make it “medically necessary”
or make the charge a covered expense, even if it has not been listed as an
exclusion.

 

Additional Information About HMO Coverage

 

Coverage When Traveling

 

As a member of a Blue Cross/Blue Shield HMO, you and your enrolled dependents
are eligible for Away From Home Care benefits. These benefits cover urgent care,
those not so serious illnesses that need medical attention, for you and your
enrolled family members when traveling outside your HMO service area.

 

To access Away From Home Care, call the toll-free number printed on your ID
card.

 

Coverage for Temporary Residency Outside of California

 

You can maintain your HMO benefits even when temporarily residing outside
California with Guest Membership. It’s available to long-term travelers for
out-of-state work assignments, students and other enrolled family members who
will be living away from home for three to six months.

 

To apply for Guest Membership, call Blue Cross HMO Customer Service to discuss
your changing circumstances. If a participating HMO is available, you or your
dependent will become a guest member of that HMO.

 

Additional Information About All FlexPoint Medical Options

 

Non-Duplication of Benefits

 

If you have coverage under more than one group medical plan, benefits under the
plans will not be duplicated. The primary plan will pay its full benefits first.
The secondary plan will make additional payments, if any are due, up to the
amount it would have paid if it were the primary plan.

 

Binding Arbitration

 

Any dispute between you and the Claims Administrator will be resolved by binding
arbitration and not by lawsuit or resort to court process, except as applicable
state laws provide for judicial review of arbitration proceedings or where
otherwise prohibited by law.

 

Questions?

 

If you have specific benefit questions, please call the Customer Service number
listed in the Medical Comparison Chart.

 

Your local Human Resources office can provide you with HMO or PPO directories.
HMO or PPO directories can also be found on WorkSite.

 

HMOs and Domestic Partner Coverage

 

Blue Cross HMO

 

Domestic Partner Coverage Allowed

UNICARE HMO (IL)

 

Domestic Partner Coverage Allowed

Blue Choice Healthcare (GA)

 

Domestic Partner Coverage Allowed

Network Blue (MA)

 

Domestic Partner Coverage Allowed

Blue Care Network of S.E. Michigan

 

Same Sex Domestic Partner Coverage Allowed

HMO Blue Cross (Dallas/Ft. Worth)

 

Domestic Partner Coverage Allowed

BlueCHOICE HMO (MO)

 

Domestic Partner Coverage Allowed

HealthLink HMO (MO)

 

Domestic Partner Coverage Allowed

UNICARE Health Plan of Texas HMO

 

Domestic Partner Coverage Allowed

 

21

--------------------------------------------------------------------------------


 

Your Dental Coverage

 

FlexPoint gives you a choice of dental options. In making your choice, consider
how much you can afford to pay out of your own pocket toward dental expenses.
Also, are there any procedures you know you or a family member will need in the
upcoming year? Is orthodontic coverage necessary?

 

The information in this Enrollment Guide is only a summary—refer to your Summary
Plan Description for more information.

 

If You Live in California...

 

You may choose Dental Net, the WellPoint Standard Dental Plan or the WellPoint
Enhanced Dental Plan. You also have the option to waive dental coverage.

 

Dental Net Plan

 

If you elect this option, you receive care at negotiated rates. There are no
deductibles or annual maximums unless you visit a Dental Net pediatric dentist.
Orthodontic coverage is included.

 

When you enroll in Dental Net, you and each covered dependent must select your
own participating dental office. If you do not use a Dental Net provider, your
dental services will not be covered. Dental Net provider directories are
available on WorkSite or from your local Human Resources office. The first time
you need care, let your dentist know that you’re a member of Dental Net. If you
are newly enrolling in Dental Net or adding a new dependent, you must complete
an HMO and Dental Net enrollment form. You may change your Dental Net provider
by calling the Dental Net Customer Service number listed in the Dental
Comparison Chart.

 

If you are currently receiving treatment for orthodontia, you cannot change to
the WellPoint Enhanced Dental Plan to continue that treatment. You must be
enrolled in the Enhanced Dental Plan at the beginning of orthodontic treatment
for any expenses to be covered under this plan.

 

If You Live Outside of California...

 

You can choose the WellPoint Standard Dental Plan or WellPoint Enhanced Dental
Plan. You also have the option to waive dental coverage.

 

WellPoint Standard and Enhanced Dental Plans

 

The WellPoint Standard and Enhanced Dental Plans give you the choice to select
virtually any licensed dentist, but if you choose a PPO participating dentist,
you take advantage of negotiated discounts. If you use a dentist who does not
participate in the National Dental PPO plan network, you may pay more for dental
care. For non-network providers, the maximum covered expense is the reasonable
and customary (R&C) charge. You will be responsible for any billed charges that
exceed R&C. If you use a network provider, the maximum covered expense is the
negotiated rate. Network providers will not bill you more than the negotiated
rate. Orthodontic coverage is available under the Enhanced Dental Plan.

 

Associates can benefit from the addition of a national PPO dental network.
UNICARE dental provider listings are available on WorkSite and at your local
Human Resources office.

 

22

--------------------------------------------------------------------------------


 

Claims Procedures

 

If you use a Dental Net or PPO network provider, your provider will file claims
for you and your covered dependents.

 

If you use a non-network provider, you may be required to complete a dental
claim form and mail it to WellPoint, P.O. Box 9066, Oxnard, California
93031-9066.

 

Questions?

 

If you have specific benefit questions you may call the Customer Service number
listed in the Dental Comparison Chart below.

 

Your local Human Resources office can provide you with Dental Net or Dental PPO
directories. Dental Net or Dental PPO directories can also be found on WorkSite.

 

Dental Comparison Chart

 

 

 

In California

 

National (including California)

 

 

Dental Net

 

Standard Plan(1)

 

Enhanced Plan(1)

Annual Deductible

 

None

 

$50/individual
$150/family

 

$50/individual
$150/family

Annual Maximum

 

$500/child for pediatric dentist only

 

$1,000/individual

 

$2,000/individual

Diagnostic/
Preventive Care

 

100%

 

100% of covered expenses

 

100% of covered expenses

Oral Surgery

 

100%

 

80% after deductible

 

80% after deductible

Restorative Care (such as fillings)

 

100%

 

80% after deductible

 

80% after deductible

Extractions

 

100%

 

80% after deductible

 

80% after deductible

Surgical Extractions

 

$25—$50 copay

 

80% after deductible

 

80% after deductible

Endodontic Care (such as root canals)

 

$60—$100 copay

 

80% after deductible

 

80% after deductible

Periodontics (such as scaling)

 

$9—$120 copay

 

80% after deductible

 

80% after deductible

Crowns

 

$85—$120 copay

 

Not covered

 

50% after deductible

Bridges

 

$120 copay

 

Not covered

 

50% after deductible

Partial Dentures

 

$160 copay

 

Not covered

 

50% after deductible

Complete Dentures

 

$140 copay

 

Not covered

 

50% after deductible

Orthodontia

 

$1,850 copay for adults (age 18+) or $1,450 for children; treatment limited to
24 months(2)

 

Not covered

 

50% with a $1,250 lifetime benefit/ individual

Customer Service

 

(800) 627-0004

 

(800) 627-0004

 

(800) 627-0004

Associates in Georgia (ID Cards)

 

 

 

(800) 441-2273

 

(800) 441-2273

Associates in Missouri

 

 

 

(800) 556-6769

 

(800) 556-6769

 

Note: Covered expenses are paid based on reasonable and customary charges.
Charges in excess of reasonable and customary are your responsibility.

 

(1)                                  If your dental provider anticipates the
expense for any course of treatment to exceed $350, you should submit a benefit
estimation form before treatment begins. This excludes Dental Net.

 

(2)                                  You must obtain a written referral from
Dental Net Customer Service before receiving treatment. Dental Net will not
accept patients who are “banded” prior to the effective date of coverage. Extra
fees may be charged for X-rays, models, retention, etc. over and above the
copay.

 

23

--------------------------------------------------------------------------------


 

Your Vision Coverage

 

If you elect vision coverage, you have a choice of network or non-network
providers each time you need eye care services or products. Vision coverage is
optional. In making your election, think about how much you can afford to pay
out of pocket for vision expenses in the coming year. Also consider whether you
or a family member will need eyeglasses or contacts in the coming year.

 

Keep in mind that vision coverage is designed to cover medically necessary eye
care. As a result, there are extra charges for the following:

 

•                                          Blended lenses

 

•                                          Oversize lenses

 

•                                          Photochromatic or tinted lenses

 

•                                          Frames that exceed the Plan allowance
(plan provides a 20% discount on any amount over your allowance)

 

Annual supplies of popular contact lenses are available to you at competitive
prices. Visit www.vsp.com or ask your VSP doctor for details. Your plan also
includes a 15% discount off the cost of your contact lens exam (fitting and
evaluation) when obtained from a VSP doctor. This exam is performed in addition
to your routine eye exam.

 

The plan also provides a 20% discount on additional pairs of prescription
glasses (lenses and frames), including prescription sunglasses, if you use the
same VSP provider.

 

Claims Procedures

 

•                                          If you use a VSP provider, he/she
will confirm your eligibility and file claims for you and your covered
dependents.

 

•                                          If you use non-VSP providers, file a
claim with VSP to receive your benefits. Claims should be mailed to: Vision
Service Plan, Attn: Out-of-Network Provider Claims, P.O. Box 997105, Sacramento,
California 95899-7105. You will be responsible for paying any charges above the
limits shown in the chart below.

 

To obtain a list of VSP providers in your area, call(800) 877-7195 or visit
www.vsp.com. You can also access the VSP web page via WorkSite at
home.wellpoint.com/ehr/index.asp.

 

Questions?

 

If you have any questions about your vision coverage, call VSP at (800)
877-7195.

 

Your Vision Benefits at a Glance—VSP(1),(2)

 

 

 

VSP Providers

 

Non-VSP Providers

 

 

 

 

 

Your annual copayment

 

$25

 

$25

What the Plan Pays

 

 

 

 

Eye examinations
(once every 12 months)

 

100% after copay

 

$40 maximum

Lenses (once every 12 months)(3)

 

 

 

 

• Single

 

100% after copay

 

$40 maximum

• Bifocal

 

100% after copay

 

$60 maximum

• Trifocal

 

100% after copay

 

$80 maximum

• Lenticular

 

100% after copay

 

$125 maximum

Frames (once every 24 months)(3)

 

100% up to a determined maximum

 

$45 maximum

Contacts (including disposables)

 

 

 

 

• If medically necessary

 

100% with prior approval

 

up to $210, in lieu of other benefits

• If elective

 

up to $105, in lieu of other benefits

 

up to $105, in lieu of other benefits

 

(1)                                  VSP members have access to the Laser
VisionCare Program, in which laser vision correction is available at a
discounted fee. To learn more visit VSP’s Laser VisionCare Program at
www.vsp.com/lvc/html/index.htm.

 

(2)                                  You must pay your annual copayment the
first time you receive services whether you use a VSP or non-VSP provider.

 

(3)                                  You and your family may select either one
pair of glasses or contact lenses in a calendar year.

 

24

--------------------------------------------------------------------------------


 

Your Life Insurance Coverage

 

This section describes the coverage available to you under the FlexPoint life
insurance plan.

 

As an Officer of WellPoint, you receive life insurance under the Group Universal
Life policy (see FlexExec on page 32). You should consider your level of
FlexPoint life insurance coverage in light of the Group Universal Life coverage
you receive as an Officer.

 

Benefit Salary

 

Benefits are based on your benefit salary, which is your annual base pay as of
September 1, 2002 plus commissions or sales incentives paid from September 1,
2001 through August 31, 2002. For Officers hired on or after September 1, 2002,
your benefit salary is your annual base pay excluding any commissions. Your
benefit salary does not change mid-year with salary increases or changes to your
work schedule (part-time to full-time). It will be recalculated on September 1,
2003 for an effective date of January 1, 2004.

 

In choosing your coverage level, consider your family status. If you have
dependents and/or a home mortgage, do you need more insurance? What sources of
income would your survivor have if you died?

 

The information in this Enrollment Guide is only a summary—refer to your Summary
Plan Description for more information.

 

Life insurance benefits are rounded to the next higher multiple of $1,000 unless
your salary is an even multiple of $1,000. For example, if your benefit salary
is $89,300 and you elect one times your benefit salary, your coverage would be
rounded up to $90,000. The maximum amount of your coverage cannot exceed
$1,000,000.

 

Your benefit is reduced when you reach age 70 and again at age 75. If you become
totally disabled prior to age 60, you will need to apply for a premium waiver.
If approved, no premium payments will be required during this period of
disability.

 

You can choose from the following six life insurance options:

 

•                  $50,000

 

•                  1 times your benefit salary (WellPoint provides this level of
coverage at no cost to you.)

 

•                  2 times your benefit salary

 

•                  3 times your benefit salary

 

•                  4 times your benefit salary

 

•                  Waive coverage

 

If you are on a leave of absence on January 1, 2003 and you elect to increase
life coverage for 2003, that new coverage level will not take effect until you
return from the leave and an Evidence of Insurability has been approved (if
applicable).

 

We offer life insurance coverage when you first become eligible without an
Evidence of Insurability form. Increasing your life insurance amount by more
than one level during Open Enrollment requires an Evidence of Insurability form
and is subject to approval by the Claims Administrator.

 

25

--------------------------------------------------------------------------------


 

If, during Open Enrollment, you select a life insurance option that is two
levels greater than your existing coverage, you will need to provide an Evidence
of Insurability form. If approved, your increase in coverage and deductions will
take effect on January 1, 2003 or the first of the month after insurance company
approval is received, whichever is later.

 

If your request is denied, your 2002 level of coverage will increase only one
level for 2003 with the corresponding 2003 cost.

 

Life insurance greater than one times your benefit salary can be purchased only
on an after-tax basis.

 

Life insurance coverage is a fully insured plan administered by BC Life & Health
Insurance Company.

 

Imputed Income

 

The IRS Code states that employee group term life insurance benefits in excess
of $50,000 and dependent life insurance may result in taxable income to the
associate. This is known as “imputed income.” Imputed income must be reported on
your W-2 and is included as earnings in your paycheck. Imputed income is subject
to federal, state and FICA taxes.

 

26

--------------------------------------------------------------------------------


 

Your Dependent Life Insurance Coverage

 

Dependent life insurance enables you to insure the lives of your spouse/domestic
partner and eligible dependent child(ren).

 

If, during Open Enrollment, you add or increase your dependents’ coverage, your
dependents may need to complete an Evidence of Insurability form. When approved,
the increase in coverage and deductions will take effect on January 1 or the
first of the month after insurance company approval is received, whichever is
later.

 

For spouse/domestic partner coverage, if your request is denied, the current
level of coverage will remain in effect for2003 with the corresponding 2003
costs. For child life coverage, if your request is denied, your 2002 level of
coverage will increase only one level for 2003, with the corresponding 2003
cost.

 

If you are on a leave of absence on January 1, 2003 and you elect to increase
dependent life insurance for 2003, the new coverage level will not take effect
until you return from the leave and an Evidence of Insurability has been
approved.

 

The information in this Enrollment Guide is only a summary—refer to your Summary
Plan Description for more information.

 

Spouse/Domestic Partner Life Insurance

 

Spouse/domestic partner life insurance is based on your benefit salary (see page
25 for a definition of benefit salary), and the cost is based on your age as of
January 1, 2003. Benefits are paid directly to you. This coverage cannot exceed
the lesser of 50% of your life insurance amount or $125,000. Spouse/domestic
partner coverage will be reduced when your life insurance is reduced—at age 70
and again at 75.

 

Spouse/domestic partner life insurance benefits are rounded down to a multiple
of $1,000. For example, if your benefit salary is $89,300 and you elect spouse
life of one times your benefit salary, your spouse’s/domestic partner’s coverage
would be rounded down to $89,000.

 

You may choose from the following options for spouse/domestic partner life
insurance:

 

•                  $5,000

 

•                  1/2 times your benefit salary

 

•                  1 times your benefit salary

 

•                  Waive coverage

 

Child Life Insurance

 

Child life insurance is a fixed amount depending on the age of your child(ren).

 

You have the following options for child life insurance, or you can waive
coverage:

 

For Each Dependent Child

 

Option 1
(1 unit)

 

Option 2
(2 units)

 

Option 3
(5 units)

 

 

 

 

 

 

 

 

 

Birth to age 14 days

 

$

500

 

$

1,000

 

$

2,500

 

14 days to six months of age

 

$

2,500

 

$

5,000

 

$

12,500

 

6 months through age 18 years of age (24 if full-time student)

 

$

5,000

 

$

10,000

 

$

25,000

 

 

As with spouse/domestic partner life insurance, benefits are paid to you, and
this coverage cannot exceed 50% of your life insurance amount. All of your
eligible children and your domestic partner’s children may be covered if you
choose this benefit. If you do not enroll a child in child life, that child will
not be covered.

 

You must notify the Associate Service Center when dependents no longer qualify
for coverage (e.g., an ex-spouse after a divorce) or when they reach the
limiting age of 19 (or 25 if a full-time student).

 

If both you and your spouse/domestic partner, or you and your child/parent, are
employed at WellPoint, you may not elect multiple coverage under the same
plans.  For example, you cannot elect spouse/ domestic partner life coverage if
your spouse/domestic partner works for WellPoint.

 

27

--------------------------------------------------------------------------------


 

Your Accidental Death and Dismemberment (AD&D) Coverage

 

Accidental death and dismemberment (AD&D) coverage protects you if you die or
are seriously dismembered as the result of an accident. The plan does not pay
benefits if you die from natural causes. This benefit is designed to supplement
your life insurance coverage and is a separate election. AD&D coverage is not
available for dependents.

 

The information in this enrollment Guide is only a summary—refer to your
Certificate of Insurance for more information.

 

AD&D benefits are rounded to the next higher multiple of $1,000 unless your
benefit salary is an even multiple of $1,000. For example, if your benefit
salary is $89,300 and you elect one times your benefit salary, your coverage
would be rounded up to $90,000.

 

You can choose from the following AD&D options (see page 25 for a definition of
benefit salary):

 

•                  1 times your benefit salary (WellPoint provides this level of
coverage at no cost to you.)

 

•                  2 times your benefit salary

 

•                  3 times your benefit salary

 

•                  4 times your benefit salary

 

The maximum amount of AD&D coverage cannot exceed $1,000,000. You cannot waive
AD&D coverage. You do not need to submit an Evidence of Insurability form if you
increase your level of coverage during Open Enrollment.

 

The AD&D plan pays the full benefit amount to your beneficiary if you die as the
result of an accident. Your beneficiary will be the same as listed on your life
insurance beneficiary form. The plan pays the full amount or a percentage of the
full amount if you suffer a dismemberment as the result of an accident. The
percentages vary by the seriousness of the injury—refer to the Certificate of
Insurance.

 

If you are on a leave of absence on January 1, 2003, and you elect to increase
AD&D coverage for 2003, the new coverage level will not take effect until you
return from leave.

 

28

--------------------------------------------------------------------------------


 

Your Flexible Spending Accounts

 

Flexible Spending Accounts provide an opportunity for you to save money on your
out-of-pocket health care or dependent daycare expenses throughout the year. You
are not taxed on the money you contribute, nor on the reimbursements you
receive.

 

Tax Savings

 

For most associates who elect flexible spending accounts, the tax savings are as
much as 35 cents on the dollar—28 cents in federal income tax, 7.65 cents in
Social Security and Medicare taxes, plus any applicable state or local income
tax. Your tax savings will be based on your actual tax circumstances.

 

How Flexible Spending Accounts Work

 

You elect an annual amount of money to be deducted from your biweekly paychecks
on a pretax basis. Based on your annual election, a prorated amount is
subtracted from your paycheck each pay period. When you have an eligible
expense, you file a claim and are reimbursed without paying taxes on this
amount.

 

The full annual amount you elect to defer under the Health Care Spending Account
is available on the effective date of your coverage. So, if you elect $1,000 for
the year and have an eligible expense of $900 in January, you will be reimbursed
the full $900 even though you have only accumulated $38.46 thus far.
Contributions, however, will continue to be deducted for the remainder of the
year. Under the Dependent Day Care Spending Account, you can be reimbursed only
for the amount actually in your account at the time you submit the claim.

 

The amount you elect to contribute to your accounts over the course of the year
is irrevocable. Once you make your election, you must continue to contribute at
that amount until the end of the calendar year, or you experience a qualified
mid-year change, or termination of employment.

 

Your Health Care Spending Account

 

If you choose to participate, you decide how much to deposit in the Health Care
Spending Account to pay for expenses for you and your dependents that are not
covered by your medical, dental, and vision plans. For example, health plan
deductibles and copayments, mileage and parking expenses while you’re receiving
health care, and contact lens solution are normally not reimbursed by your
insurance plan. But they may be eligible for reimbursement under a Health Care
Spending Account.

 

Some additional examples of eligible expenses are:

 

•                  Uninsured medical, dental, vision, and prescription drug
expenses and copays

 

•                  Chiropractic expenses

 

•                  Hearing aids and batteries

 

•                  Mental health expenses

 

•                  Prescription glasses and sunglasses

 

•                  Orthodontia expenses

 

For a complete list of expenses eligible for reimbursement, please contact
UniAccount at (888) 209-7976.

 

You have through March 31, 2004 to file Health Care Spending Account claims for
expenses incurred on or before December 31, 2003. If you terminate employment
prior to December 31, 2003, your claims must be for expenses incurred on or
before your termination with WellPoint.

 

Please note that you are eligible for reimbursement of domestic partner expenses
only if your domestic partner (or child of the domestic partner) is your
dependent for IRS purposes.

 

29

--------------------------------------------------------------------------------


 

How Much Can I Elect?

 

 

 

Minimum

 

Maximum

 

 

 

 

 

 

 

 

 

Pay
Period

 

Annually

 

Pay
Period

 

Annually

 

 

 

 

 

 

 

 

 

 

 

Health Care Account

 

$

10

 

$

260

 

$

192.31

 

$

5,000

 

Dependent Day Care Account(1)

 

$

10

 

$

260

 

$

192.31

 

$

5,000

 

 

(1)                                  Married associates filing a separate tax
return can only elect $2,500 per year. Married associates filing a joint return
have a combined maximum of $5,000 per year from all available plans.

 

For purposes of this section, “deductions” are salary reductions used to pay an
equivalent amount of your eligible health care and/or dependent daycare
expenses. Additionally, although this section refers to “your accounts,” all the
deductions are held as part of the general assets of the Company.

 

You can participate in the Health Care Spending Account even if you waive
medical coverage. Once you enroll in a spending account, you cannot change your
election or contributions for the remainder of that calendar year. The only
exception is if you have a qualified mid-year change (such as the birth of a
child). Refer to the Mid-Year Changes section of this Enrollment Guide for more
details.

 

As you consider participating in the Health Care Spending Account, think about
the following:

 

•                  Do you anticipate any expenses not covered by your (or your
spouse’s) medical, dental, or vision care plans?

 

•                  Do you anticipate any large out-of-pocket expenses such as
orthodontics, crowns, hearing aids, or the birth of a baby? Do you need
eyeglasses, contact lenses, and/or prescription sunglasses?

 

Your Dependent Day Care Spending Account

 

You can participate in this account if you need dependent daycare services to
enable you to work or, if you are married, for both you and your spouse/domestic
partner (if also your dependent) to work. A dependent must be under age 13 or a
spouse/domestic partner, child or parent that is physically or mentally
incapable of caring for himself or herself and spends at least eight hours per
day in your home.

 

If your spouse/domestic partner (if also your dependent) does not work, your
dependent daycare expenses may be reimbursable if your spouse/domestic partner
is a full-time student or physically or mentally unable to provide care for
himself or herself.

 

In general, any expense that qualifies for the Federal Dependent Care Tax Credit
may be reimbursed. When filing your dependent daycare claims, you will need to
submit the Tax Payer Identification Number or Social Security Number of the
person or entity who provides care. You cannot participate in a Dependent Day
Care Spending Account and file for a Federal Dependent Care Tax Credit. You may
want to consult a tax professional to determine which option is better for you.

 

This account is for reimbursement of child/elder daycare expenses.  It does not
provide reimbursement for medical expenses of a spouse/domestic partner or
dependent (see “Your Health Care Spending Account” above).

 

Note:  According to IRS regulations, deductions by highly compensated associates
may be subject to limitations. You will be notified if you are affected by these
limitations.

 

As you consider participating in the Dependent Day Care Spending Account, think
about the following:

 

•                  Will you incur expenses from a licensed daycare center or
nursery school?

 

•                  Will your child(ren) attend an eligible daytime summer camp
or before-school or after-school activities?

 

•                  Would you save more money from the Federal Dependent Care Tax
Credit?

 

•                  Do you have an aging dependent parent who may require care?

 

30

--------------------------------------------------------------------------------


 

“Use It or Lose It” Rule

 

Under this rule, you must use the money in your Health Care and/or Dependent Day
Care Account for eligible expenses you incur during the year in which the
contributions are made.

 

You have until March 31 of the following year to request your reimbursement. If
you terminate during the year, you can request reimbursement of the balance in
your Dependent Day Care Account after you terminate if you incur an eligible
expense any time during the calendar year, up to the amount you had withheld
from your paycheck. Under the Health Care Account, if you terminate, you can
only request reimbursement for expenses incurred through your termination date.
See the COBRA section for participation and continuing contributions.

 

If you have a balance left in your Flexible Spending Accounts after the deadline
for requesting reimbursement, the IRS requires it to be forfeited. Any forfeited
amounts are applied to the administration of the Flexible Spending Accounts.

 

How to File a Claim

 

Health Care Spending Account

 

If you are covered under the PPO or Group Medical Plans, or Standard or Enhanced
Dental Plans, expenses which are only partially covered by your plan(s) are
automatically processed under your Health Care Flexible Spending Account.

 

You must submit an FSA claim form for unreimbursed expenses if you do not elect
medical and/or dental coverage from WellPoint and for unreimbursed expenses from
an HMO or vision care provider (be sure to include an itemized statement from
the provider of services or an explanation of benefits form).

 

Dependent Day Care Spending Account

 

To obtain reimbursement for qualifying dependent daycare expenses, you must
submit an FSA claim form (be sure to include an itemized statement from the
provider of services and tax identification number—you cannot substitute a
cancelled check for a statement from the provider).

 

Claim Form

 

After you enroll, claim forms will be mailed to you. However, if you wish, you
may obtain a claim form by calling (888) 209-7976 or from WorkSite.

 

Mail claims to:                   UniAccount
P.O. Box 4381
Woodland Hills, CA 91365-4381

 

Fax claims to:                         (818) 234-4730

 

Reimbursements are mailed to your home 7-10 business days after we receive the
necessary paperwork for your claim.

 

You may view your UniAccount Flexible Spending Account balances and payment
history via the Internet using the Blue Cross of California Member Services
website. You may obtain a personal identification number for direct access at
the site (www.bluecrossca.com/memberservices/).

 

Questions

 

If you have questions about enrolling in a Flexible Spending Account, contact
the Associate Service Center. If you have questions about filing a claim or
reimbursements, please contact UniAccount directly at (888) 209-7976 or by
e-mail at UNIACCOUNT.FSA@WellPoint.com.

 

31

--------------------------------------------------------------------------------


 

FlexExec

 

WellPoint provides a number of benefit programs for its Officers. The following
information briefly outlines your WellPoint benefits. The legal plan documents
prevail in any conflict of interpretation, and the Company reserves the right to
modify or terminate the programs at any time without notice.

 

In addition to the FlexPoint benefits, the Company provides the following
benefits to Officers:

 

•                  Officer Physical Exams

 

•                  Group Universal Life Insurance

 

•                  Short-Term Disability

 

•                  Long-Term Disability

 

•                  Comprehensive Executive Non-Qualified Retirement Plan

 

To enroll in the Comprehensive Executive Non-Qualified Retirement Plan, you need
to complete the FlexExec enrollment form and return it to Steve Selby in the
WellPoint Compensation Department at 4553 La Tienda Drive, Thousand Oaks, CA
91362, Mail Stop T1-1C7.

 

Officer Physical Exams

 

In addition to your medical options under FlexPoint, Vice Presidents and above
with at least one year of service participate in the Officer Physical Exam
Program.

 

You are eligible to receive a physical exam at no cost to you according to this
schedule:

 

Your Age

 

How Often You Can Have a Physical Exam*

 

 

 

44 and younger

 

Every 24 months

45 and older

 

Every 12 months

 

*  Any exceptions to this schedule must be recommended by a physician and
approved by the Company.

 

WellPoint recommends medical centers for the physical exams:

 

•                  Cedars-Sinai Medical Center Executive Medical Services in Los
Angeles

 

•                  Scripps Center for Executive Health in La Jolla

 

Both facilities offer a comprehensive one-day program. The findings of your exam
will remain confidential between you and your physician.

 

To make an appointment, call the medical center of your choice:

 

Cedars-Sinai Executive

 

Medical Services

(310) 423-2374

 

 

Scripps Center for

 

Executive Health

(858) 626-4460

 

Group Universal Life Insurance

 

In addition to your life insurance options under FlexPoint, the Company provides
you with a supplemental life insurance benefit based upon your total
compensation (September 1, 2002 base annual salary plus target management
bonus).

 

How do I enroll in this coverage?

 

All current Officers who have completed an application for this coverage in the
past are automatically covered. If the amount of coverage increases by more than
10% from the prior year due to an increase in total compensation, the insurance
company may require an Officer to go through medical underwriting for the amount
over 10% before providing the full coverage increase.

 

32

--------------------------------------------------------------------------------


 

Newly-hired Officers will receive an application in the mail from Clarke Bardes
Consulting/CRG. Coverage will not take effect until the first of the month
following receipt and acceptance of the application by the carrier.

 

How does Universal Life Insurance work?

 

In addition to receiving a fixed life insurance benefit, you also have the
opportunity to make additional premium payments to increase the amount of your
insurance and/or make investments with the earnings accumulating on a
tax-deferred basis.

 

What is the cost of this benefit?

 

The Company pays the entire cost of this life insurance benefit. Your only cost
will be the income tax on the premium paid for the coverage.

 

What happens at termination?

 

You will receive an individual policy, which can be continued by paying the
premium contributions or surrendered for the cash value, if any.

 

Who do I contact for additional information?

 

Contact Rick Davenport at (925) 979-3255 with any questions concerning your
Group Universal Life Insurance policy.

 

Your Disability Coverage

 

Short-term disability (STD) and long-term disability (LTD) insurance work
together to provide you with income if you become disabled by illness or injury
and are unable to work. Officers are automatically enrolled in these plans.

 

Short-Term Disability

 

In the event you are disabled and unable to perform all the essential duties of
your job, the Company will continue your base annual salary for up to 26 weeks.
All disabilities are subject to review. This benefit payment will be reduced by
any benefits payable under Workers’ Compensation and/or any other state or
federal disability benefits you are eligible to receive.

 

Benefits received under this program are considered taxable income.

 

Long-Term Disability

 

If you are disabled longer than 26 weeks, you may be eligible for a Long-Term
Disability benefit based upon your total compensation (September 1, 2002 benefit
salary (see page 25 for definition) plus 2002 target management bonus).

 

Your disability benefits will be subject to preexisting condition limitations.
No benefits will be payable during the first 12 consecutive months of coverage
if you become disabled as the result of a condition for which treatment was
rendered, prescribed, or recommended within three months immediately preceding
the date your benefit option became effective.

 

What is the cost of this benefit?

 

The Company pays the entire cost of this coverage. As such, if you receive any
LTD benefits, they are fully taxable.

 

What happens at termination/retirement?

 

Coverage ceases and cannot be continued or converted.

 

33

--------------------------------------------------------------------------------


 

Comprehensive Executive Non-Qualified Retirement Plan

 

This Plan provides Officers with an opportunity to defer a portion of their
compensation for retirement or other future needs. The Plan also provides an
opportunity to recover Company contributions limited due to IRS regulations.

 

Eligibility

 

Unless otherwise notified, an Officer of the Company whose base annual salary
plus target management bonus exceeds $125,000 per year is eligible to
participate in the Plan. Generally, deferral elections must be made before the
calendar year in which the compensation is earned and cannot be changed until
the next calendar year. Associates promoted to an Officer position or newly
hired Officers may elect within 30 days to participate in the Plan for the
remaining portion of the calendar year.

 

Deferral Elections

 

There are six basic components to the Plan.

 

1.  Supplemental 401(k) Deferral

 

This component allows you to receive a Company match on eligible compensation
when you have reached the maximum match or are not yet eligible for a match
under the qualified 401(k) plan.

 

This component works in two ways:

 

•                  It replaces deferrals limited due to IRS regulations on
contributions to the 401(k) plan. For 2003, the IRS limits eligible 401(k)
compensation to $200,000 with a maximum contribution of $12,000. You may defer
up to 6% of your compensation earned after reaching $200,000 or after deferring
$12,000 into the 401(k) plan, whichever occurs first.

 

•                  It allows newly hired Officers to receive a matching
contribution during their first year of service. Newly hired Officers may defer
up to 6% of eligible compensation earned before becoming eligible for the 401(k)
match. Please note: newly hired Officers who elect to defer under this component
need to enroll in the 401(k) Plan with Vanguard when they reach one year of
service in order to continue their contributions and receive the Company match.

 

2.  Salary Deferral

 

This component allows you to defer up to 60% of your base salary.

 

For example:

 

 

 

Before March
Increase

 

After March
Increase

 

Base salary

 

$

140,000

 

$

147,000

 

 

 

 

 

 

 

 

 

Base salary deferral election

 

20

%

20

%

 

 

 

 

 

 

Annual deferred

 

$

28,000

 

$

29,400

 

 

 

 

 

 

 

 

 

 

 

÷26

 

÷26

 

 

 

 

 

 

 

Amount deferred per pay period

 

$

1,076.92

 

$

1,130.77

 

 

Using the above example, before the March increase, you may elect to defer
between 1%—60% of $140,000. The deferral will take place on a per-pay-period
basis and will reflect the base salary paid during that pay period. If you
elected to defer 20% of the $140,000, you would defer $1,076.92 per pay period.
Additionally, if you were to receive a 5% salary increase in March, bringing
your base salary to $147,000, your deferral would increase to $1,130.77 per pay
period ($29,400 ÷ 26 = $1,130.77).

 

3.              Bonus Deferral

 

This component allows you to defer all or a portion (1%—100%) of your management
bonus. This election is for the management bonus that will be earned in the next
calendar year, but not paid until the following year.

 

34

--------------------------------------------------------------------------------


 

4.              Bonus Restricted Stock Award Deferral

 

Under the Company’s bonus plans, if your earned bonus award is more than $3,000
over 150% of the target award, then any amounts in excess of 150% of the target
award will be paid in restricted stock, which generally vests over three years.
You may defer all or a portion (1-100%) of the restricted stock award payable to
you for the 2003 performance year. This election is for the management bonus
that will be earned in the 2003 calendar year, but not paid until the following
year.

 

5.              Car Allowance

 

This component allows you to defer your car allowance. You may elect to defer
all of this amount. If you do not defer your car allowance, you will receive it
as taxable income each pay period over the calendar year.

 

You may also elect to be paid for mileage in lieu of the set dollar car
allowance.

 

6.              Supplemental Pension Deferral

 

This component replaces deferrals limited due to IRS regulations on
contributions to the Pension Accumulation Plan. The Company will automatically
contribute 3%, 4%, or 5% (based on service) of your earnings in excess of
$200,000 per year. There is no election necessary. This component has a vesting
feature identical to the Pension Accumulation Plan: if you leave prior to
completing five years of credited service, no benefit is payable.

 

Plan Options

 

Once you decide to make deferral elections under the Comprehensive Executive
Non-Qualified Retirement Plan, you have a number of options, which are
summarized below.

 

Investment Funds

 

Money deferred under the six components of this Plan is invested in an account
with Vanguard. The same Vanguard funds offered in the WellPoint 401(k)
Retirement Savings Plan are available for your non-qualified deferrals in this
Plan. New participants must make investment elections on the enrollment form.
Current participants can change their investment allocation for new
contributions or for existing balances by calling Vanguard at (800) 523-1188.

 

Distribution of Benefits

 

Officers currently enrolled in this Plan have made payment elections for their
Plan accounts which are on file with the Company. If you are enrolling for the
first time, you must elect the timing of when to receive the deferral account
balance and what form of payment you want to receive. Please complete and submit
the Distribution and Beneficiary Election Form. Note that the distribution date
is the day the distribution processing begins and not the day you will receive
funds.

 

The timing options are:

 

•                  Termination/retirement date

 

•                  Date of death

 

•                  A specific date (must be at least 12 months from date of
election and not later than your 65th birthday)

 

•                  The earliest of your termination/retirement date, date of
death or a specific date

 

•                  Other: this option is used when you elect to receive the
distribution at different intervals (e.g., $25,000 on 7/1/2005, with the balance
at retirement or one year after termination/retirement).

 

The payment options are:

 

•                  Lump sum

 

•                  Annual installments not to exceed 15

 

•                  Other: this option is used if you want a combination of the
above (e.g., $25,000 in a lump sum with the balance in 10 annual installments).

 

35

--------------------------------------------------------------------------------


 

Distribution Processing

 

The Company will begin processing your distribution on the date specified in
your distribution election. Investments must be sold, money transferred to the
trustee, and a check generated by the trustee must be processed by WellPoint.
Please allow a minimum of two weeks after your distribution date to receive your
funds.

 

Changing your Distribution Election

 

You may change an existing distribution election by submitting a written request
at least 12 months BEFORE you are originally scheduled to receive the
distribution. The new election date must be at least 12 months after the date we
receive your new election form. Please contact Steve Selby in the WellPoint
Compensation Department for a new form.

 

Accelerated Distributions

 

•                  Hardship Withdrawal:  If you have an immediate and heavy
financial need and have no other resources reasonably available to you, you may
request a hardship withdrawal. The 401(k) provisions regarding hardship
withdrawal will be applied. The amount is limited to the portion of your account
attributable to your salary, management bonus, and supplemental 401(k)
deferrals.

 

•                  Forfeiture:  Absent a demonstration of immediate and heavy
financial need, you may elect to receive 85% of your entire vested account in an
early distribution at any time upon 30 days written request. The remaining 15%
will be forfeited. If you elect to receive a forfeiture distribution, your
participation in the Plan will be suspended and you may not again participate in
the plan until the Plan Year that is at least 12 months following the Plan Year
in which such distribution occurred.

 

Withholding

 

The Company will deduct amounts required by law to be withheld for taxes with
respect to benefits under this Plan.

 

Beneficiary Election

 

Officers currently enrolled in this Plan have a beneficiary election on file.
New enrollees must make a beneficiary election. Your beneficiary election may be
changed at any time.

 

Suspension of Your Salary, Bonus, and Car Allowance Deferral Elections

 

You may suspend your election for the salary, bonus, and car allowance deferral
portions of the Plan. You will be eligible to elect deferrals again for the
calendar year following 12 months of suspension.

 

You may limit this suspension to either salary and car allowance deferrals or
bonus deferrals; in either case, future elections will only be limited for the
suspended deferrals.

 

For the bonus deferral, a suspension will affect multiple bonuses: any bonus
deferral that has already been elected and the bonus deferral that would be
elected within 12 months of suspension.

 

Suspension of Your Supplemental 401(k) Deferral

 

You may separately suspend your election for the supplemental 401(k) deferral.
You will be eligible to elect deferrals again for the calendar year following 12
months of suspension.

 

36

--------------------------------------------------------------------------------


 

Your Balanced Life Benefits

 

WellPoint knows that you want a career, but you also want balance with your
personal life. For this reason, the Company provides a wide range of benefit
programs to assist you in balancing your life and career.

 

The following information briefly outlines some of these current benefits.
Please refer to your Associate Handbook for more details. The legal plan
documents are controlling in any conflict of interpretation, and the Company
reserves the right to modify or terminate the programs at any time without
notice.

 

Employee Assistance and Work/Life Program

 

WellPoint offers an Employee Assistance and Work/Life Program to help you find
solutions to the problems and difficulties of daily life. WellPoint offers its
Employee Assistance Program (EAP), free of cost, through WellPoint Behavioral
Health (WBH). This program is available to all associates from date of hire.

 

The EAP provides confidential, professional assistance when personal problems
affect your life and work. EAP counseling and referral services can assist you
with emotional difficulties, relationship issues, family concerns, alcohol and
drug abuse, and financial and legal concerns. Associates and eligible family
members (including domestic partners and their children) may receive up to six
sessions per incident.

 

In addition to offering confidential counseling, the program is designed to help
you make the right decisions about your dependent care needs. Work/Life benefits
include resources and referrals for child care needs and elder care needs
offered through Harris Rothenberg International (HRI). Counselors can be reached
through your EAP toll-free number.

 

EAP professionals are available 24 hours a day, 7 days a week. For assistance,
call the EAP at (888) 777-6665.

 

MedCall

 

MedCall is a 24-hour, 7-day a week nurse line. There is no cost for using this
service. All associates and their families have access to nurse counselors who
can provide a variety of information including:

 

•                                Assistance in determining if you need to see a
doctor,

•                                What level of care would be the most
appropriate (e.g., hospital vs. urgent care facility),

•                                Information on various health conditions and
diagnoses,

•                                Information on medical procedures,

•                                Information on various support groups,
medications, and possible side effects, and

•                                General health information.

 

MedCall also provides guidance regarding questions you should ask your provider
and access to an audio library of over 200 health-related topics. MedCall can be
reached at (888) 629-4000. Your custom MedCall ID # is 1005.

 

These services are available to associates in Georgia and their dependents by
calling Blue Choice On Call at (888) 724-BLUE (2583).

 

Tuition Assistance

 

WellPoint encourages you to increase your knowledge and develop your career. All
active, full-time regular associates who complete six months of service are
eligible to request tuition assistance. Classes must begin after the 6-month
waiting period. To

 

37

--------------------------------------------------------------------------------


 

participate in the program, applications for tuition assistance must be approved
by your supervisor prior to enrolling in any course.

 

The benefit is 75% of tuition and related expenses up to a $3,000 maximum
reimbursement per year. This benefit may be reduced by any grants or
scholarships you receive. (Per current IRS rules, reimbursement for
undergraduate courses is not included in income, but graduate level course
reimbursement is taxable income.)

 

Academic courses and degree programs either must be related to a currently held
job or to a position at the Company for which you are preparing to qualify.
Courses must be taken at an accredited institution based in the U.S. Upon
successful completion of the course (a “C” grade or better for undergraduate
courses and a “B” grade or better for graduate courses—or “pass” where the
course is “pass/fail”), you will be reimbursed for registration, tuition,
laboratory fees, required books, and required software. Requests for
reimbursement must be completed within 90 days of completing the course. Tuition
assistance applications are available at your local Human Resources office.

 

For a more detailed description of the policy on the Tuition Assistance Program,
please refer to the Intranet at WorkSite> Corporate Links>Human Resources>
Library>Training and Education. If you have any questions, contact your
supervisor or the Associate Service Center at (877) 342-5272.

 

Work On Wellness (WOW)

 

Practicing a healthy lifestyle cuts down on stress and reduces the likelihood of
illness and injury. To support this philosophy, the Company offers Work On
Wellness (WOW) to all active, regular full-time associates following six months
of active employment. WOW provides reimbursement for individual membership dues
in health clubs, fitness/yoga programs, smoking cessation programs, or weight
management programs, up to a maximum of $35 per month. Reimbursement is taxable
income and is treated as “other” income and reported on your W-2 form.
Reimbursement is made quarterly through your paycheck. If your spouse/domestic
partner is also an associate, each of you is eligible for WOW reimbursement up
to $35 per month.

 

You must submit a WOW reimbursement form and receipts quarterly for eligible
expenses to the Associate Service Center within 30 days of the close of the
calendar quarter for which you are requesting reimbursement. You may print a
copy of the WOW form from WorkSite.

 

Time Off

 

Time off includes Company holidays and paid time off (“PTO”), which can be used
for vacation, illnesses, leaves of absence, and other reasons.

 

Holidays

 

WellPoint provides eligible Officers 10 paid Company holidays each year. The
scheduled days vary somewhat each year because holidays fall on different days
of the week from one year to the next. The Company holiday schedule for 2003 is
in the Associate Handbook.

 

Paid Time Off

 

The Officers’ paid time off accrual schedule will be communicated in the 2003
Associate Handbook.

 

Leaves Of Absence

 

The Company provides different leave plans to accommodate associates when
certain situations arise that would temporarily make working unduly burdensome.
The plans include Medical/Pregnancy Disability Leave, Family Care/Bonding Leave,
Military Leave, and Personal Leave. The Company administers leaves of absence in
accordance with the Family Medical Leave Act, the Americans with Disabilities
Act, and all other federal and state laws governing leaves of absence. The plans
are described in detail in the Summary Plan Descriptions.

 

38

--------------------------------------------------------------------------------


 

Your Financial Future and Retirement Benefits

 

Pension Accumulation Plan

 

On the January 1 or July 1 following one year of service and reaching age 21,
you automatically participate in the Pension Accumulation Plan. Benefits under
the Plan are fully paid by the Company and are based on earnings and length of
service. For new Officers, the Company contribution is generally 3% of eligible
earnings for less than 10 years of service; 4% of earnings during years 10
through 19; and 5% of earnings for any years of service after 20. Officers who
complete five years of credited service are fully vested. There is no partial
vesting for less than five years of service. Statements will be mailed to your
home address on an annual basis.

 

WellPoint 401(k) Retirement Savings Plan

 

WellPoint’s 401(k) Retirement Savings Plan is a retirement plan designed to help
you save for long-term financial goals, especially retirement. You contribute to
the Plan through automatic payroll deductions and benefit from special tax
advantages.

 

Contributions

 

You may start contributions on the first of the month following one month of
completed service and reaching age 18. An enrollment package will be mailed to
your home from Vanguard, our plan trustee. Please refer to the enrollment
materials, Summary Plan Description/Prospectus and plan document for a
description of this Plan and before making any decision to participate in the
Plan.

 

Contributions are made on a pretax basis and are based on your eligible
compensation. You can contribute between 1% and 20% of your eligible
compensation, subject to the following limitations:

 

•                  Officers who earn more than $90,000 are considered by the IRS
to be highly compensated. This limit will be adjusted periodically by the IRS.
This plan currently limits highly compensated Officers to a maximum contribution
of 8% of eligible compensation and may be adjusted as necessary.

 

•                  The IRS limits pretax contributions to an annual limit of
$12,000 in 2003. This limit will be adjusted periodically by the IRS.

 

•                  You may continue your contributions, subject to the $12,000
limit, until your eligible earnings reach $200,000, or as adjusted by the IRS.

 

39

--------------------------------------------------------------------------------


 

Company Match

 

Generally, after one year of employment, the Company matches a portion of your
eligible contributions. Beginning with the pay period in which you reach one
year of employment, the Company will generally match 75 cents for each dollar up
to 6% of your eligible earnings that you contribute to the plan. One-third of
the Company match will be invested in the WellPoint Common Stock Fund. You may
redistribute the value of the units and reinvest the money in another fund
within your 401(k) plan at any time. You determine the investment direction for
the rest of the Company match. In order to maximize the Company match, you must
contribute 6% to the Plan.

 

Example:

 

 

 

 

 

 

 

Eligible Compensation:

 

$400

 

Contribution of 6%:

 

$24

 

Company Match of 4½%

 

$18

 

(75 cents for each dollar up to 6%)

 

($6 invested in WellPoint
Common Stock; $12 you
choose how to invest)

 

 

Vesting

 

You are 100% vested in pretax contributions as well as the Company matching
contributions. So, when you retire or terminate employment, you may receive all
the assets in your Plan account. The portion of the Company match directed to
the WellPoint Common Stock Fund must be maintained in that fund for the period
specified in the Plan.

 

Investment Choices

 

When you enroll in the Plan, you choose how to invest your contributions. There
are many investment choices available. You may change your fund selection,
transfer contributions between funds or change you contribution percentage at
any time by calling Vanguard’s VOICE Network at (800) 523-1188, 24 hours a day
or by visiting Vanguard’s web site at www.Vanguard.com. If you prefer, a
Vanguard associate can assist you with investment changes during normal business
hours (M-F from 8:30 a.m. to 9:00 p.m. Eastern Time). To access your account,
you must have your Social Security number and your assigned Personal
Identification Number (PIN).

 

Access to Your Savings

 

The Plan is designed to encourage long-term savings, but you may access money
from the Plan under certain circumstances. The Plan offers loans and hardship
withdrawals. Please see your enrollment materials and the Summary Plan
Description/Prospectus for details and before making any decision to participate
in the Plan.

 

Employee Stock Purchase Plan

 

You may enroll in the Employee Stock Purchase Plan if you are employed on the
day preceding the first day of the offering period. Enrollment is twice a
year—in December, reflecting the January to June offering period, and in June,
reflecting the July to December offering period. Enrollment materials will be
mailed to your home with instructions. At the end of each offering period, your
contributions are used to purchase WellPoint Common Stock at a rate discounted
from the market price at the time of purchase.

 

The stock purchase price is set at the lower of the Company stock price on the
first day of the offering period or on the last day of the offering period. This
is subject to plan terms and limits. Refer to the Summary Plan
Description/Prospectus for further details. Associates pay only 85% of this
price.

 

You may choose to keep or sell your shares and are responsible for brokerage
fees, capital gains taxes, and any other costs associated with the sale.

 

Please refer to the Summary Plan Description/Prospectus before making any
decision to participate in the Employee Stock Purchase Plan.

 

40

--------------------------------------------------------------------------------


 

Mid-Year Changes

 

Generally, you will not be able to change your FlexPoint elections until the
next Open Enrollment period. However, IRS rules and the plans allow you to
change your elections during the year if you have a qualified mid-year change.

 

Qualified Mid-Year Changes

 

Examples of qualified mid-year changes for which you can change some of your
benefits during the year include:

 

•                  Marriage, change in domestic partner status, divorce, legal
separation, or annulment

 

•                  Birth or adoption of a child, or a change in a child custody
arrangement

 

•                  Death of your spouse/domestic partner or dependent

 

•                  A change in your spouse’s/domestic partner’s/dependent’s
employment status

 

•                  A significant change in your spouse’s/domestic
partner’s/dependent’s employer’s health care coverage, including Open Enrollment

 

•                  A change in a dependent’s eligibility status because of
marriage, age, or loss of dependent status for federal tax purposes

 

•                  A change in the cost of your dependent daycare

 

•                  Unpaid leaves of absence

 

The coverage change must be consistent with the qualifying event.

 

If a qualified mid-year change occurs, it is your responsibility to contact the
Associate Service Center within 31 days of the qualifying event. After you
report the event to the Associate Service Center, you will receive an Enrollment
Worksheet for your use in making changes to your benefits. You will need to
complete the Enrollment Worksheet and return it with the appropriate
documentation by the deadline listed on the form. Failure to act promptly could
result in not having coverage for which you or your dependents would otherwise
be eligible.

 

Continuing coverage for a dependent who is no longer eligible (i.e., divorce,
termination of domestic partnership, a dependent child reaching the maximum age,
etc.), is a violation of Company policy and subject to disciplinary action up to
and including termination of employment. WellPoint pays for a portion of
coverage for these individuals. You may be liable for premiums and all
expenditures including, but not limited to, claims costs and any fees necessary
to be reimbursed for any paid claims, as well as legal fees.

 

If you move to an area where an HMO, Dental Net, or a PPO is not available, you
must change your option to one that is available in your new location. However,
no other benefit changes will be allowed.

 

The chart on the following pages shows the changes you can make during the year.
For allowable domestic partner changes, refer to the Domestic Partner Guide.

 

41

--------------------------------------------------------------------------------


 

Qualified Mid-Year Changes

 

Event*

 

Election Changes You Can Make
Within 31 Days of the Event

 

Coverage/Change
Effective Date

 

Documentation
Required

You get married

 

•                  Enroll yourself, spouse, and your spouse’s dependent Date of
the event Copy of marriage certificate children in Medical, Dental, and/or
Vision (may not change existing plans)

•                  Cancel Medical, Dental, and/or Vision for yourself and
dependent children if you are electing coverage under your new spouse’s plan

•                  Add Spouse Life

•                  Enroll in/increase Health Care Spending Account

•                  Enroll in/cancel/change amount of contribution to Dependent
Day Care Spending Account

 

Date of the event

 

Copy of marriage certificate

 

 

 

 

 

 

 

You get divorced, legally separated, or have your marriage annulled

 

•                  Enroll yourself and dependent children in Medical, Dental,
and/or Vision if you and your dependent children lose coverage under your former
spouse’s plan(s)

•                  Required to cancel spouse in Medical, Dental, and Vision
(COBRA coverage will be available for your spouse)

•                  Required to cancel Spouse Life and Child Life for
stepchildren

•                  Enroll in/change contribution to Health Care Spending Account

•                  Enroll in/cancel/change amount of contribution to Dependent
Day Care Spending Account

 

Date of the event

 

Copy of court documents

 

 

 

 

 

 

 

You gain a dependent child through birth, adoption or placement for adoption, or
gain legal guardianship**

 

•                  Enroll yourself, spouse, and dependent children in Medical,
Dental, and/or Vision

•                  Add new dependent child to existing Child Life coverage or
enroll an only child

•                  Enroll in/increase Health Care Spending Account

•                  Enroll in/increase Dependent Day Care Spending Account

 

Date of the event

 

Copy of birth certificate from hospital, copy of adoption papers, or copy of
court documents for legal guardianship

 

 

 

 

 

 

 

Your and/or your spouse’s dependent child becomes ineligible (i.e., marriage,
over maximum age, becomes a WellPoint associate, etc.) or you lose legal custody
of a child

 

•                  Required to cancel dependent child in Medical, Dental,
Vision, and Child Life (may be eligible for COBRA)

•                  Cancel (if ineligible dependent is only person covered) or
decrease Dependent Day Care Spending Account

 

End of the month

 

Copy of court documents for legal custody None required for marriage, over
maximum age, etc.

 

 

 

 

 

 

 

Your spouse dies

 

•                  Required to cancel spouse in Medical, Dental, Vision, and
Spouse Life

•                  Enroll yourself and dependent children in Medical, Dental,
Vision, and Health Care Spending Account if you and your dependent children lose
coverage under your deceased spouse’s plan(s)

•                  Change amount of Health Care Spending Account

•                  Enroll in/change amount of Dependent Day Care Spending
Account

 

Date of death

 

Copy of death certificate

 

 

 

 

 

 

 

Your dependent child dies

 

•                  Required to cancel dependent child in Medical, Dental,
Vision, and Child Life

•                  Decrease Health Care Spending Account

•                  Decrease Dependent Day Care Spending Account

 

Date of death

 

Copy of death certificate

 

*         For allowable domestic partner changes, refer to the Domestic Partner
Guide.

 

**  For PPO, Group, Blue Cross HMO, Blue Choice Healthcare, UNICARE HMO, UNICARE
Health Plan of Texas, BlueCHOICE HMO and HealthLink HMO plans, election changes
for birth or adoption can be made within 60 days of the event. For non-WellPoint
plans, the HMO will make the decision to add the newborn/adopted child, after
the 31-day period has passed, on a case by case basis.

 

42

--------------------------------------------------------------------------------


 

Event*

 

Election Changes You Can Make
Within 31 Days of the Event

 

Coverage/Change
Effective Date

 

Documentation
Required

 

 

 

 

 

 

 

Your spouse begins employment or increases his/her work hours and gains Medical,
Dental, and/or Vision coverage through his/her employer

 

•                  Cancel yourself, spouse, and/or dependent children in
Medical, Dental, and/or Vision

•                  Change contribution to Health Care Spending Account

•                  Enroll in/increase Dependent Day Care Spending Account

 

Date of the event

 

Documentation from spouse’s employer (i.e., benefits enrollment form, employment
offer letter, etc.)

 

 

 

 

 

 

 

Your spouse ends employment or loses eligibility for benefits and you/your
spouse/your dependent children lose Medical, Dental, and/or Vision coverage
through his/her employer

 

•                  Enroll yourself, spouse, and/or dependent children in
Medical, Dental, and/or Vision

•                  Enroll in/change contribution to Health Care Spending Account

•                  Cancel/decrease Dependent Day Care Spending Account

 

Date of the event

 

Documentation from spouse’s employer (i.e., COBRA notice, HIPAA notice, etc.)

 

 

 

 

 

 

 

Your and/or your spouse’s dependent ends employment or loses eligibility for
benefits through his/her employer

 

•                  Enroll dependent in Medical, Dental, and/or Vision

•                  Change contribution to Health Care Spending Account

 

Date of the event

 

Documentation from dependent’s employer (i.e., COBRA notice, HIPAA notice, etc.)
and proof of full-time student status

 

 

 

 

 

 

 

Your spouse or dependent child begins full-time employment at WellPoint

 

•                  Required to cancel Spouse/Child Life

 

Date spouse or dependent child qualifies for benefits

 

None—Provide name and Social Security Number of spouse/dependent child

 

 

 

 

 

 

 

Your and/or your spouse’s dependent child begins employment or increases work
hours and gains coverage through his/her employer

 

•                  Cancel Medical, Dental, Vision, and Child Life for dependent
child

•                  Change contribution to Health Care Spending Account

 

Date of the event

 

Documentation from dependent’s employer (i.e., benefits enrollment form,
employment offer letter, etc.)

 

 

 

 

 

 

 

You move outside HMO or PPO Service Area

 

•                  Required to elect new Medical plan in new location

 

Date of the event

 

Address change

 

 

 

 

 

 

 

You move outside Dental Net Service Area

 

•                  Enroll in new Dental plan

 

Date of the event

 

Address change

 

 

 

 

 

 

 

Your job status changes from part-time to full-time

 

•                  Enroll in Medical, Dental, Vision, Employee Life, AD&D,
Spouse Life, Child Life, STD, and LTD

•                  Enroll in/increase Health Care Spending Account

•                  Enroll in/increase Dependent Day Care Spending Account

 

First of the month following job status change

 

None-Human Resources action

 

 

 

 

 

 

 

Your job status changes from part-time (under 20 hours/week) to part-time at
least 20 hours/week

 

•                  Enroll yourself, spouse, and dependent children in Medical

•                  Enroll in Health Care Spending Account

•                  Enroll in Dependent Day Care Spending Account

 

First of the month following job status change

 

None-Human Resources action

 

 

 

 

 

 

 

Your job status changes from full-time to part-time (at least 20 hours/week)

 

•                  Change Medical plan

•                  Required to cancel Dental, Vision, STD, LTD, Employee Life,
AD&D, Spouse Life, and Child Life (COBRA may be available)

•                  Enroll in/cancel/change contribution to Health Care Spending
Account

•                  Cancel/decrease Dependent Day Care Spending Account

 

First of the month following job status change

 

None—Human Resources action

 

 

 

 

 

 

 

Your job status changes from full-time to part-time (less than 20 hours/week)

 

•                  Required to cancel Medical, Dental, Vision, STD, LTD,

•                  Employee Life, Spouse Life, Child Life, Health Care and

•                  Dependent Day Care Spending Account (COBRA may be available)

 

First of the month following job status change

 

None—Human Resources action

 

Important Note: The allowable changes are permitted only if they are consistent
with and on account of your change in status as determined under IRS
regulations.

 

*  For allowable domestic partner changes, refer to the Domestic Partner Guide.

 

43

--------------------------------------------------------------------------------


 

Continuing Health Care Coverage ("COBRA")

 

This is a summary of your rights and obligations under the COBRA continuation
coverage provisions. Both you and your spouse, if any, should take the time to
read this notice carefully. Domestic partners and children of domestic partners
are not eligible for COBRA continuation.

 

COBRA requires that most Officers of WellPoint and its related companies and
their families receive the opportunity for a temporary extension of health care
coverage, called “continuation coverage,” at group rates in certain instances
where coverage under the WellPoint Companies’ Group Health Plans (“Health
Plans”) would end. For this purpose, the term “Health Plans” includes the
WellPoint Companies’ medical, dental, vision, employee assistance, and health
care flexible spending account plans, and the term “qualified beneficiary” is
used below to refer to individuals who are eligible to receive COBRA
continuation coverage.

 

Qualifying Events For Officers

 

If you are an Officer of the WellPoint Companies covered by a Health Plan, you
have the right to choose COBRA continuation coverage if you lose your Health
Plan coverage because of the following:

 

•                  A reduction in your hours of employment, or

 

•                  The termination of your employment (for reasons other than
gross misconduct on your part).

 

Qualifying Events for Spouse and Dependent Children

 

If you are the spouse or a dependent child of an Officer covered by a Health
Plan, you have the right to choose continuation coverage for yourself if you
lose coverage for any of the following reasons:

 

•                  The death of your spouse

 

•                  A termination of your spouse’s employment (for reasons other
than gross misconduct) or reduction in your spouse’s hours of employment

 

•                  Divorce or legal separation from your spouse

 

•                  Your spouse becomes entitled to Medicare

 

•                  You reach the maximum age allowed to be considered a
dependent child

 

•                  You are no longer considered a dependent child.

 

There is no COBRA continuation coverage for domestic partners or their children.

 

Deadline for Election

 

When the Plan Administrator is notified that one of these qualifying events has
happened, the Administrator will, in turn, notify you that you have the right to
choose continuation coverage. Under COBRA, you have the later of 60 days from
the date you receive the notice or 60 days from the date that you would lose
coverage because of one of the qualifying events described above to inform the
Plan Administrator that you want continuation coverage. If you do not choose
continuation coverage, your group Health Plan coverage will end.

 

Type of Coverage

 

If you choose continuation coverage, the WellPoint Companies are required to
give you coverage which, as of the time coverage is being provided, is identical
to the coverage provided under the Health Plan to similarly situated Officers or
family members.

 

44

--------------------------------------------------------------------------------


 

Length of Coverage

 

COBRA requires that you be afforded the opportunity to maintain continuation
coverage for 36 months unless you lost Health Plan coverage because of a
termination of employment or reduction in hours. In that case, the required
continuation coverage period is 18 months.

 

The 18-month period may be extended to 29 months if a qualified beneficiary is
determined by the Social Security Administration to be disabled (for Social
Security disability purposes) at any time during the first 60 days of COBRA
coverage. This 11-month extension is available to all individuals who are
qualified beneficiaries due to a termination or reduction in hours of
employment. To benefit from this extension, a qualified beneficiary must notify
the Plan Administrator within 60 days from the date on which the disability was
determined. This notification must also occur before the end of the original
18-month period. The affected individual must also notify the Plan Administrator
within 30 days of the date on which the individual is determined no longer to be
disabled.

 

The 18- or 29-month period may be extended if other qualifying events (for
example, divorce, death, or entitlement to Medicare) occur during the period.
Coverage will not be extended beyond 36 months from the date of the qualifying
event that originally made you eligible to elect COBRA continuation coverage.

 

A child who is born to or placed for adoption with the covered Officer during a
period of COBRA coverage will be eligible to become a qualified beneficiary if
the Plan Administrator is notified within 31 days of the birth or placement of
the child.

 

Early Termination of Coverage

 

COBRA provides that your continuation coverage may be shortened for any of the
following five reasons:

 

•                  The WellPoint Companies no longer provide group health
coverage to any of their associates;

 

•                  The premium for continuation coverage is not paid on time;

 

•                  The qualified beneficiary becomes covered under another group
health plan that does not contain any exclusion or limitation for any
pre-existing condition that affects the qualified beneficiary;

 

•                  The qualified beneficiary becomes entitled to Medicare;

 

•                  The qualified beneficiary has already received 18 months of
coverage due to disability, and there has been a final determination that the
qualified beneficiary is no longer disabled.

 

The Plan Administrator reserves the right to terminate your COBRA coverage
retroactively if you are determined to be ineligible for COBRA.

 

Cost of Coverage

 

You do not have to show that you are insurable to choose continuation coverage.
However, the law provides for payment by the qualified beneficiary of 100% of
the premium for continuation coverage plus an administrative fee. The cost of
continuation will be 102% of the premiums. However, if you are eligible to
extend continuation of coverage for an additional 11 months due to disability,
the cost of continuation for any additional months will be 150% of the premiums.
There is a grace period of 30 days for the regularly scheduled premium.

 

Cancellation for Non-Payment

 

•                  Premiums are due on the last day of the calendar month
preceding coverage.

 

•                  Coverage will be cancelled if payment is not received within
30 days of the due date.

 

•                  It is the participant’s responsibility to make sure premiums
are received by the due date, allowing sufficient mail time.

 

•                  Once coverage is cancelled for nonpayment, it will not be
reinstated.

 

Additional Information

 

If you have any questions about COBRA, please contact the Associate Service
Center.

 

45

--------------------------------------------------------------------------------


 

Important Information

 

Actively At Work

 

If you are not actively at work on a full-time basis on the day your coverage or
an increase in your benefits would otherwise begin, then your coverage or an
increase in benefits will not begin until the date you return to active work on
a full-time basis.

 

If you elect a medical plan offered by WellPoint, coverage will become effective
under the Plan even if you are hospitalized or on medical leave on the effective
date.

 

The Health Insurance Portability and Accountability Act of 1996 (HIPAA)

 

Pre-existing conditions exclusions have been eliminated from the PPO and Group
Medical Plans (for pre-existing conditions on LTD/STD, please see page 33).
Special enrollment provisions for associates declining medical coverage have
been adopted.

 

Special Enrollment Rights

 

If you are declining enrollment for yourself or your dependents because of other
health insurance coverage, you may be able to enroll yourself or your dependents
in the future in a medical plan offered by WellPoint, provided that you request
enrollment within 31days after your other coverage ends.

 

In addition, if you have a new dependent or other person eligible under our
plans as a result of marriage, domestic partnership, birth, adoption, or
placement for adoption, you may be able to enroll yourself and other eligible
persons, provided that you request enrollment within 31 days after the marriage,
birth, adoption, or placement for adoption.

 

Newborn’s and Mother’s Protection Act

 

Group health plans and health insurance issuers generally may not, under federal
law, restrict benefits for any hospital length of stay in connection with
childbirth for the mother or newborn child to less than 48 hours following a
vaginal delivery, or less than 96 hours following a cesarean section. However,
federal law generally does not prohibit the mother’s or newborn’s attending
provider, after consulting with the mother, from discharging the mother or her
newborn earlier than 48 hours (or 96 hours as applicable). In any case, plans
and issuers may not, under federal law, require that a provider obtain
authorization from the plan or the insurance issuer for prescribing a length of
stay not in excess or 48 hours (or 96 hours).

 

46

--------------------------------------------------------------------------------


 

Women’s Health and Cancer Rights Act of 1998

 

The Women’s Health and Cancer Rights Act of 1998 was enacted on October 21, 1998
and requires that all health plans cover post-mastectomy breast surgery if they
provide medical and surgical coverage for mastectomies. If you and/or your
eligible dependents receive these benefits under a WellPoint-sponsored medical
plan, the plan must cover:

 

•                  Reconstruction of the breast on which the mastectomy was
performed;

 

•                  Surgery and reconstruction of the other breast to produce a
symmetrical appearance;

 

•                  Prostheses; and

 

•                  Treatment for physical complications of all stages of
mastectomy, including lymphedemas.

 

Benefits required under the Women’s Health and Cancer Rights Act will be
provided in consultation between the patient and attending physician. These
benefits are subject to the same health plan deductibles, copayments, and
coinsurance that apply to any other benefit under the specific plan and cannot
be denied or reduced on the grounds that they are cosmetic in nature or that
they otherwise do not meet the plan’s definition of “medically necessary.”

 

If you are enrolled in an HMO offered by WellPoint, please be aware that several
states have enacted similar laws requiring coverage for treatment related to
mastectomies. If the similar law of the state in which your HMO is located is
more generous than the federal law, your benefits will be paid in accordance
with your state’s law.

 

47

--------------------------------------------------------------------------------


 

Important Telephone Numbers

 

Associate Service Center

(877) 342-5272

 

Medical

 

 

PPO

(800) 234-0111

 

Group

(800) 234-0111

 

PPO (Georgia)

(800) 441-2273

 

PPO (Missouri)

(800) 556-6769

 

PPO

(Missouri-HealthLink)

 

 

Customer/provider inquiry

(800) 624-2356

 

Eligibility, claims and benefits

(800) 556-6769

HMOs

 

 

CA:

Blue Cross HMO

(800) 234-0111

GA:

Blue Choice Healthcare

(800) 441-2273

IL:

UNICARE HMO (Illinois)

(800) 234-0111

MA:

Network Blue

(800) 588-5509

MI:

Blue Care Network of S.E. Michigan

(800) 662-6667

TX:

HMO Blue Cross (Dallas/Ft. Worth)

(888) 558-2393

 

UNICARE Health Plan of Texas

(888) 955-4200

MO:

BlueCHOICE HMO

(866) 622-8322

 

HealthLink HMO

(800) 624-2356

 

Precertification only

(877) 284-0102

Dental

 

 

Dental Net (California only)

(800) 627-0004

 

WellPoint Standard Dental

(800) 627-0004

 

WellPoint Enhanced Dental

(800) 627-0004

 

Dental ID cards (Georgia)

(800) 441-2273

 

Dental ID cards (Missouri)

(800) 556-6769

 

Vision

 

 

VSP

(800) 877-7195

 

Mail Order Prescriptions

(866) 274-6825

 

UniAccount (Flexible Spending Accounts)

(888) 209-7976

 

Blue Choice On Call (Georgia)

(888) 724-BLUE (2583)

 

Group Universal Life Insurance

(925) 979-3255

 

Comprehensive Non-Qualified Retirement Plan

(805) 557-5801

 

MedCall (ID # 1005)

(888) 629-4000

 

Employee Assistance and Work/Life Program

(888) 777-6665

 

Vanguard’s Voice Network

(800) 523-1188

 

Employee Stock Purchase Plan

 

 

E*Trade (available after 11/1/02)

(800) 838-0908

 

 

48

--------------------------------------------------------------------------------


 

Important Addresses for Claims

 

Medical—PPO

 

WellPoint

P.O. Box 4109

Woodland Hills, California 91365

Attn:  Associate Claims Unit

 

Dental

 

WellPoint

P.O. Box 9066

Oxnard, California 93031-9066

Attn:  Associate Claims Unit

 

Vision

 

Vision Service Plan

P.O. Box 997105

Sacramento, California 95899-7105

 

Associates in Georgia

 

Medical

Blue Cross and Blue Shield of Georgia

P.O. Box 9907

Columbus, GA 31908-6007

 

Associates in Missouri

 

Medical—PPO

Blue Cross and Blue Shield of Missouri

P.O. Box 14882

St. Louis, MO 63178-4882

 

Medical—HMO

BlueCHOICE

P.O. Box 66834

St. Louis, MO 63166-6834

 

Medical —HealthLink PPO

HealthLink

P.O. Box 419104

St. Louis, MO 63141-9104

 

Medical —HealthLink HMO

HealthLink

P.O. Box 411580

St. Louis, MO63141-1580

 

Pharmacy Drugs

 

WellPoint Pharmacy

P.O. Box 4165

Woodland Hills, California 91365-4165

 

Mail Order Prescriptions

Prescription Drug Program-Mail Service

P.O. Box 961025

Fort Worth, TX 76161-9863

 

Spending Accounts

 

UniAccount

P.O. Box 4381

Woodland Hills, California 91365-4381

 

49

--------------------------------------------------------------------------------


 

[ex10-18image003.gif]

September 2002

 

50

--------------------------------------------------------------------------------
